      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 1 of 45



     ROBBINS GELLER RUDMAN
 1     & DOWD LLP
     DENNIS J. HERMAN (220163)
 2   JASON C. DAVIS (253370)
     KENNETH J. BLACK (291871)
 3   One Montgomery Street, Suite 1800
     San Francisco, CA 94104
 4   Telephone: 415/288-4545
     415/288-4534 (fax)
 5   dherman@rgrdlaw.com
     jdavis@rgrdlaw.com
 6   kennyb@rgrdlaw.com
 7 BERNSTEIN LITOWITZ BERGER &
     GROSSMANN LLP
 8 JOHN C. BROWNE
   JEREMY P. ROBINSON
 9 KATE W. AUFSES
   1251 Avenue of the Americas
10 New York, NY 10020
   Telephone: 212/554-1400
11 212/554-1444 (fax)
   johnb@blbglaw.com
12 jeremy@blbglaw.com
   kate.aufses@blbglaw.com
13
   Co-Lead Counsel for the Class
14
   [Additional counsel appear on signature page.]
15
                               UNITED STATES DISTRICT COURT
16
                            NORTHERN DISTRICT OF CALIFORNIA
17
                                       SAN JOSE DIVISION
18
   In re FACEBOOK, INC. SECURITIES                ) Master File No. 5:18-cv-01725-EJD
19 LITIGATION                                     )
                                                  ) CLASS ACTION
20                                                )
   This Document Relates To:                      ) LEAD PLAINTIFFS’ MEMORANDUM
21                                                ) OF POINTS AND AUTHORITIES IN
          ALL ACTIONS.                            ) OPPOSITION TO DEFENDANTS’
22                                                ) MOTION TO DISMISS
                                                  )
23                                                  Date: April 25, 2019
                                                    Time: 9:00 A.M.
24                                                  Location: Courtroom 4, 5th Floor
                                                    Judge: Hon. Edward J. Davila
25
                                                    Date First Action Filed: March 28, 2018
26
27

28
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
          Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 2 of 45




 1                                                       TABLE OF CONTENTS

 2                                                                                                                                               Page

 3
     MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 1
 4
     STATEMENT OF ISSUES TO BE DECIDED ............................................................................. 1
 5
     INTRODUCTION .......................................................................................................................... 1
 6
     ARGUMENT .................................................................................................................................. 4
 7
     I.      THE COMPLAINT ALLEGES ACTIONABLE MISSTATEMENTS AND
 8           OMISSIONS ........................................................................................................................... 4
 9              A.         Defendants Made Material Misstatements Concerning Facebook’s
                           Response To Data Misuse And Privacy Violations ................................................ 5
10
                           1.         Defendants Falsely Stated That Data Misuse Victims Received
11                                    Notice .......................................................................................................... 5
12                         2.         Defendants Did Not Take Swift Action Or Require Destruction Of
                                      Misused Data .............................................................................................. 7
13
                           3.         Defendants Misrepresented How Users Controlled Their
14                                    Information ................................................................................................. 9
15              B.         Defendants’ Risk Disclosures Were Materially False And Misleading ............... 11
16              C.         When The Cambridge Analytica Scandal Broke, Defendants Concealed Its
                           Full Impact On Facebook’s Business ................................................................... 13
17
                           1.         Defendants Misleadingly Assured Investors That The Cambridge
18                                    Analytica Scandal Was A Non-Issue ........................................................ 13
19                         2.         Defendants Misleadingly Downplayed The Impact Of The
                                      Cambridge Analytica Scandal On Facebook’s Business .......................... 15
20
                D.         Defendants Falsely Assured Investors That Facebook Was Already
21                         “Adhering” To The European GDPR Privacy Law To Further Mask Risks ........ 17
22              E.         Facebook’s Privacy Policies Are Actionable ........................................................ 19
23 II.       THE COMPLAINT RAISES A STRONG INFERENCE OF SCIENTER .......................... 20
24              A.         Defendants’ Admissions Establish Scienter ......................................................... 21
25              B.         First-Hand Witness Accounts Further Confirm Defendants’ Scienter ................. 23
26              C.         The Fact That Data Protection Is Core To Facebook’s Business Model
                           Contributes To A Strong Inference Of Scienter ................................................... 24
27
                D.         Widespread Privacy Misconduct At Facebook Confirms Scienter....................... 25
28
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
       Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 3 of 45



               E.        The FTC Consent Decree Supports Scienter ........................................................ 26
 1
               F.        Defendants’ Billions-Worth Of Insider Sales Supports Scienter .......................... 26
 2
               G.        Defendants’ Stock Sales Are Not Sanitized By Rule 10b-5-1 Plans .................... 27
 3
     III. THE COMPLAINT ADEQUATELY PLEADS LOSS CAUSATION ............................... 28
 4
     IV. RELIANCE IS PRESUMED ................................................................................................ 33
 5
     V.     THE COMPLAINT PLEADS INSIDER TRADING CLAIMS .......................................... 34
 6
     VI. THE COMPLAINT PLEADS CONTROL PERSON LIABILITY ..................................... 34
 7
     VII. CONCLUSION ..................................................................................................................... 35
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                                         ii
28        LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
        Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 4 of 45



                                                     TABLE OF AUTHORITIES
 1
      CASES                                                                                                                          Page(s)
 2

 3
      Affiliated Ute Citizens v. United States,
 4        406 U.S. 128 (1972) .................................................................................................................33

 5 In re Akorn Sec. Litig.,
       240 F. Supp. 3d 802 (N.D. Ill. 2017) .......................................................................................30
 6
   Alaska Elec. Pension Fund v. Flowserve Corp.,
 7
       572 F.3d 221 (5th Cir. 2009) ...................................................................................................28
 8
   Baker v. SeaWorld Entm’t, Inc.,
 9     No.: 14cv2129-MMA (AGS), 2017 WL 5885542 (S.D. Cal. Nov. 29, 2017) ........................33

10 In re Banc of Cal. Sec. Litig.,
       SACV 17-00118 AG (DFMx), 2017 WL 3972456 (C.D. Cal. 2017) .....................................26
11
   Basic v. Levinson,
12     458 U.S. 224 (1988) ...........................................................................................................20, 33
13
   Batwin v. Occam Networks, Inc.,
14    No. CV 07–2750 CAS (SHx), 2008 WL 2676364 (C.D. Cal. July 1, 2008) .....................19, 33

15 Berson v. Applied Signal Tech., Inc.,
      527 F.3d 982 (9th Cir. 2008) .........................................................................................3, 12, 13
16
   Blackie v. Barrack,
17    524 F.2d 891 (9th Cir. 1975) ...................................................................................................33
18 In re BofI Holding, Inc. Sec. Litig.,
19     No. 3:15-CV-02324-GPC-KSC, 2017 WL 2257980 (S.D. Cal. May 23, 2017) .....................34

20 In re BP plc Sec. Litig.,
       843 F. Supp. 2d 712 (S.D. Tex. 2012) ...................................................................................7, 8
21
   In re Carter-Wallace Inc., Sec. Litig.,
22     150 F.3d 153 (2d Cir. 1998)...............................................................................................19, 20
23 In re Countrywide Fin. Corp. Sec. Litig.,

24     588 F. Supp. 2d 1132 (C.D. Cal. 2008) .............................................................................24, 25

25 Cutler v. Kirchner,
      696 F. App’x 809 (9th Cir. 2017) ......................................................................................12, 13
26
   Dura Pharm. v. Broudo,
27    544 U.S. 336 (2005) .................................................................................................................28
                                                                 iii
28   LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                                                      Case No. 5:18-cv-01725-EJD
        Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 5 of 45



      In re Enron Corp. Sec., Deriv. & ERISA Litig.,
 1        235 F. Supp. 2d 549 (S.D. Tex. 2002) .....................................................................................26
 2
   Fadia v. FireEye, Inc.,
 3    No. 5:14-cv-05204-EJD, 2016 WL 6679806 (N.D. Cal. Nov. 14, 2016) ..............................8, 9

 4 In re Finisar Corp. Sec. Litig.,
       646 F. App’x 506 (9th Cir. 2016) ......................................................................................16, 17
 5
   In re Finisar Corp. Sec. Litig.,
 6     No. 5:11-cv-01252-EJD, 2017 WL 1549485 (N.D. Cal. May 1, 2017) ..............................6, 20
 7
   Hong v. Extreme Networks,
 8    No. 15-cv-04883-BLF, 2017 WL 1508991 (N.D. Cal. Apr. 27, 2017) .....................................6

 9 Howard v. Everex Sys., Inc.,
     228 F.3d 1057 (9th Cir. 2000) .................................................................................................34
10
   Howard v. Hui,
11   No. C 92–3742–CRB, 2001 WL 1159780 (N.D. Cal. Sept. 24, 2001) ....................................34
12 Huddleston v. Herman & MacLean,

13    640 F.2d 534 (5th Cir. 1981) ...................................................................................................12

14 In re Infosonics Corp. Deriv. Litig.,
       No. 06cv1336 BTM(WMc), 2007 WL 2572276 (S.D. Cal. Sept. 4, 2007) .............................27
15
   Khoja v. Orexigen Therapeutics, Inc.,
16     899 F.3d 988 (9th Cir. 2018) ...........................................................................................4, 6, 14
17 Lapin v. Goldman Sachs Grp., Inc.,
      506 F. Supp. 2d 221 (S.D.N.Y. 2006)......................................................................................11
18
19 In re LifeLock Inc., Securities Litigation,
       690 F. App’x 947 (9th Cir. 2017) ............................................................................................20
20
   Lloyd v. CVB Fin. Corp.,
21     811 F.3d 1200 (9th Cir. 2016) ...............................................................................15, 17, 28, 29
22 Lloyd v. CVB Fin. Corp.,
      NO. CV 10-06256 MMM (PJWx),
23
      2012 WL 12883522 (C.D. Cal. Jan. 12, 2012) ........................................................................13
24
   Loos v. Immersion Corp.,
25    762 F.3d 880 (9th Cir. 2014) ...................................................................................................29

26 McGann v. Ernst & Young,
      102 F.3d 390 (9th Cir. 1996) ...................................................................................................20
27
                                                            iv
28   LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                                              Case No. 5:18-cv-01725-EJD
        Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 6 of 45



      Miller v. Thane Int’l, Inc.,
 1       519 F.3d 879 (9th Cir. 2008) ...................................................................................................17
 2
   Mineworkers’ Pension Scheme v. First Solar Inc.,
 3    881 F.3d 750 (9th Cir. 2018) .......................................................................................28, 29, 33

 4 Mirmehdi v. United States,
       689 F.3d 975 (9th Cir. 2012) ...................................................................................................35
 5
   In re Montage Tech. Grp. Ltd. Sec. Litig.,
 6     No. 14-cv-00722-SI, 2016 WL 1598666 (N.D. Cal. Apr. 21, 2016) .......................................33
 7
   In re Moody’s Corp. Sec. Litig.,
 8     599 F. Supp. 2d 493 (S.D.N.Y. 2009)......................................................................................11

 9 Mulligan v. Impax Labs.,
      36 F. Supp. 3d 942 (N.D. Cal. 2014) .......................................................................................11
10
   Muzinich & Co. v. Raytheon Co.,
11    No. CV-01-284-S-BLW,
      2002 U.S. Dist. LEXIS 26962 (D. Idaho Apr. 30, 2002).........................................................20
12

13 Nguyen v. Radient Pharms. Corp.,
      SA CV 11-0406 DOC (MLGx),
14    2011 U.S. Dist. LEXIS 122533 (C.D. Cal., Oct. 20, 2011) .....................................................30

15 In re Novatel Wireless Sec. Litig.,
       830 F. Supp. 2d 996 (S.D. Cal. 2011) ................................................................................18, 27
16
   Nursing Home Pension Fund, Local 144 v. Oracle Corp.,
17     380 F.3d 1226 (9th Cir. 2004) .................................................................................................26
18
   Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund,
19   135 S. Ct. 1318 (2015) .............................................................................................................18

20 In re Openwave Sys. Sec. Litig.,
       528 F. Supp. 2d 236 (S.D.N.Y. 2007)......................................................................................34
21
   Palmer v. Apple, Inc.,
22     No. 5:15-cv-05808-RMW, 2016 WL 1535087 (N.D. Cal. Apr. 15, 2016) ...............................9
23
   In re Peoplesoft, Inc.,
24     2000 WL 1737936 (N.D. Cal. May 25, 2000) .........................................................................23

25 Petrie v. Elec. Game Card, Inc.,
       761 F.3d 959 (9th Cir. 2014) .....................................................................................................4
26
   In re Quality Sys. Inc. Sec. Litig.,
27     865 F.3d 1130 (9th Cir. 2017) .............................................................................................9, 19
                                                              v
28    LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                                                 Case No. 5:18-cv-01725-EJD
        Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 7 of 45



   In re Questcor Sec. Litig.,
 1     No. SA CV 12–01623 DMG (FMOx), 2013 WL 5486762 (C.D. Cal. Oct. 1,
 2     2013) ........................................................................................................................................27

 3 Reese v. BP Exploration,
      643 F.3d 681 (9th Cir. 2011) .................................................................................................7, 9
 4
   Reese v. Malone,
 5    747 F.3d 557 (9th Cir. 2014) .............................................................................................12, 17
 6 Ret. Fund v. Apollo Group,

 7     774 F.3d 598 (9th Cir. 2014) ...................................................................................................33

 8 Retail Wholesale & Dep’t Store Union Local 338 Ret. Fund v. Hewlett-Packard
      Co.,
 9    845 F.3d 1268 (9th Cir. 2017) ...................................................................................................9

10 Rodriguez v. Gigamon, Inc.,
      325 F. Supp. 3d 1041 (N.D. Cal. 2018) ...................................................................................27
11
   Schueneman v. Arena Pharms., Inc.,
12
      840 F.3d 698 (9th Cir 2016) ....................................................................................................20
13
   Schulein v. Petroleum Dev. Corp.,
14    SACV 11-1891 AG (ANx), 2012 WL 12884851 (C.D. Cal. June 25, 2012) ..........................12

15 Sgarlata v. PayPal,
      No. 17-cv-06956-EMC, 2018 WL 6592771 (N.D. Cal. Dec. 13, 2018)..................................12
16
   Shaev v. Baker,
17    No.16-cv-05541-JST, 2017 WL 1735573 (N.D. Cal. May 4, 2017) .................................23, 24
18
   Speakes v. Taro Pharm. Indus.,
19    16-cv-08318 (ALC), 2018 WL 4572987 (S.D.N.Y. Sept. 24, 2018).......................................15

20 Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
       551 U.S. 308 (2007) .................................................................................................................20
21
   Thomas v. Magnachip Semiconductor Corp.,
22     167 F. Supp. 3d 1029 (N.D. Cal. 2016) ...................................................................................22
23
   Toy Invs., Inc. v. Poof-Slinky, Inc.,
24    No. 13–0634–RSM, 2013 WL 6095838 (W.D. Wash. Nov. 20, 2013) ...................................35

25 In re Toyota Motor Corp. Sec. Litig.,
       No. CV 10–922 DSF (AJWx), 2011 WL 2675395 (C.D. Cal. July 7, 2011) ..........................24
26
   United States v. McGraw-Hill Cos.,
27     No. CV 13-0779 DOC (JCGx), 2013 WL 3762259 (C.D. Cal. July 16, 2013) ...................9, 11
                                                    vi
28    LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                                                           Case No. 5:18-cv-01725-EJD
        Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 8 of 45



     In re UTStarcom, Inc. Sec. Litig.,
 1       617 F. Supp. 2d 964 (N.D. Cal. 2009) .....................................................................................27
 2
   In re VeriFone Holdings, Inc., Sec. Litig.,
 3     704 F.3d 694 (9th Cir. 2012) ...................................................................................................20

 4 In re Verifone Sec. Litig.,
       No. 5:13-cv-01038, 2016 WL 1213666 (N.D. Cal. Mar. 29, 2016) ........................................33
 5
   In re Volkswagen “Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litig.,
 6     2017 WL 66281 (N.D. Cal. Jan. 4, 2017) ..........................................................................19, 22
 7
   Warshaw v. Xoma Corp.,
 8   74 F.3d 955 (9th Cir. 1996) ...............................................................................................15, 17

 9 In re Wells Fargo & Co. S’holder Deriv. Litig.,
       282 F. Supp. 3d 1074 (N.D. Cal. 2017) .............................................................................23, 24
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                                      vii
28       LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                        Case No. 5:18-cv-01725-EJD
         Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 9 of 45



                          MEMORANDUM OF POINTS AND AUTHORITIES
 1
               Lead Plaintiffs hereby respond to Defendants’ motion to dismiss (ECF No. 93, “Motion”
 2
     or “Mot.”).1
 3
                               STATEMENT OF ISSUES TO BE DECIDED
 4             1.      Whether Defendants’ Motion should be denied where it disregards and/or disputes
 5 the factual allegations of the Complaint and otherwise attempts to convert the Motion into a motion

 6 for summary judgement.

 7             2.      Whether Plaintiffs’ Complaint sets forth facts that, considered holistically,
 8 adequately plead claims under Section 10b(b) of the Securities Exchange Act (the “Exchange

 9 Act”), and Rule 10b-5 promulgated thereunder, and Sections 20(a) and 20A of the Exchange Act,

10 including based on Defendants’ own admissions of knowing or deliberately reckless misconduct

11 harming investors.

12                                             INTRODUCTION
               This case arises from Defendants’ false and misleading statements and omissions
13

14 concerning Facebook’s privacy practices. In March and July 2018, investors were blindsided by
   revelations that a privacy scandal thought to be long resolved – the Cambridge Analytica scandal
15

16 of 2015 – was not resolved, was still exposing Facebook to serious risks and, once those risks

17 materialized, seriously impacted the Company’s business. As set forth below, during the Class

18 Period, Defendants misrepresented to investors the steps they took in response to the Cambridge
19 Analytica scandal, misstated the Company’s privacy practices and knowingly or at least recklessly

20 concealed the enormous privacy-related risks confronting Facebook. When these

21 misrepresentations and risks came to light, Facebook’s stock price suffered extraordinary declines,

22 twice shedding over $100 billion in market capitalization. ¶¶14-19, 22-23, 335.

23
     1
24     Amalgamated Bank, as Trustee for the Long View LargeCap 1000 Growth Index Fund,
     LongView Quantitative LargeCap Fund, and LongView Quant LargeCap Equity VEBA Fund
25   (“Amalgamated”), and Public Employees’ Retirement System of Mississippi (“Mississippi,”) are
     the Court-appointed Lead Plaintiff for this action. Defendants are Facebook and its CEO, Mark
26   Zuckerberg, COO, Sheryl Sandberg, and CFO, David Wehner. Abbreviations used herein have
     the same meaning as used in the Complaint (ECF No. 86, “Complaint”). Citations in the form
27   “¶¶” are to the Complaint. Unless otherwise noted, all emphasis is added and all internal citations
     and quotations are omitted.
28                                                    1
         LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                        Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 10 of 45




 1          Investors, journalists, analysts and others were shocked to learn that Defendants had been

 2 misrepresenting and concealing these grave threats to user privacy and the Company’s business.

 3 See ¶¶337(a)-(d), 345-51. Multiple government investigations ensued, including by the U.S.

 4 Senate, U.K. Parliament, and the Federal Trade Commission, which had previously entered into a

 5 consent decree with Facebook that prohibited the kind of misconduct that Defendants engaged in

 6 during the Class Period. ¶¶164-73.

 7          As Defendants have frequently acknowledged, the cornerstone of Facebook’s business is

 8 its reputation as a trustworthy social media platform where users can control their personal data

 9 without worry their privacy will be compromised. Zuckerberg stated that “the No. 1 thing that

10 people care about is privacy and the handling of their data” (¶56) and Sandberg has stressed that

11 protection of user data “goes to the core of [Facebook’s] service” and is “the most important thing

12 we can do for running this company.” ¶58.

13          During the Class Period, Defendants claimed that users controlled their data and no third

14 parties could gain unauthorized access to it. ¶¶4, 234(a), 237, 251, 261(b). To the extent that

15 Defendants disclosed any risks to users or the Company from data misuse, they presented them as

16 purely theoretical and contingent on future events. ¶¶291-94, 296-300. Defendants further stated

17 that data misuse victims received notification (¶230), and Facebook acted swiftly to require

18 destruction of any improperly obtained data. ¶227; see also ¶¶225, 227-28, 230, 301(d). Through
19 these and other misstatements, Defendants falsely portrayed Facebook as a company that carefully

20 protected the privacy of its users and their data. ¶¶222-307.

21          Contrary to their representations, Defendants have now admitted that they made a

22 deliberate choice not to notify the victims of the 2015 Cambridge Analytica data breach (¶¶9, 90-

23 93, 94-97, 100) and failed to take meaningful steps to verify that the purloined data had been

24 destroyed. ¶¶8, 9, 104-10. As a result, and unbeknownst to investors, a massive amount of user

25 data remained exposed to malicious actors – and beyond users’ control – during the Class Period.

26 When this came to light in March 2018, prompted by articles in The New York Times and The
27 Guardian, Zuckerberg and Sandberg admitted that they had committed a “major breach of trust”

28                                                      2
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 11 of 45




 1 (¶¶1, 17, 174, 179, 280) in their handling of the matter.

 2          Defendants’ motion ignores or disputes the facts alleged and misstates the law. They make

 3 the absurd argument that “market volatility” is (somehow) to blame for the Company’s enormous

 4 stock price declines in March and July 2018 (Mot. at 2), but ignore the indisputable evidence that

 5 the alleged stock price declines were historically large and dramatically out of line with any general

 6 market declines. E.g. ¶335.

 7          Defendants’ attacks on falsity, scienter, and loss causation fare no better. First, on falsity,

 8 they assert that they were under no obligation to notify the victims of the Cambridge Analytica

 9 scandal. But this is belied by their own later admissions of responsibility (¶100) (“we have the

10 responsibility to disclose to people when problems occur”) and the outraged reactions of investors

11 and others when their misconduct was revealed. ¶¶158(d), 162.                  Defendants try to evade

12 responsibility for their misleading risk disclosures by manufacturing new law, claiming that a risk

13 factor must already be “having an ongoing adverse impact” to be actionable. That is not the law.

14 It is misleading to warn of supposed “as-yet-unrealized risks and contingencies” where “some of

15 these risks may already have come to fruition.” See, e.g., Berson v. Applied Signal Tech., Inc.,

16 527 F.3d 982, 986 (9th Cir. 2008). This is precisely what Plaintiffs alleged here. Defendants’

17 additional falsity arguments should be rejected, as discussed below.

18          Second, the Complaint’s detailed allegations raise an overwhelming inference of scienter.
19 Among other well-pled facts detailed below, Zuckerberg has admitted that he knew about the

20 Cambridge Analytic data misuse in 2015 (¶¶86(d)-(e), 176, 313) but nonetheless made an

21 intentional decision to withhold notice from the victims. ¶¶86(d)-(e), 100, 176, 313. And both

22 Zuckerberg and Sandberg have admitted that they were “wrong” in their handling of the

23 Cambridge Analytica scandal. ¶¶1, 17, 174, 179, 280. These and other admissions are buttressed

24 by accounts from first-hand witnesses, the core importance of data protection to Facebook’s

25 business, and the widespread data misuse pervading the Company. When viewed holistically,

26 these particularized factual allegations adequately plead scienter. See §II, infra.
27          Zuckerberg also engaged in highly suspicious stock sales during the Class Period,

28                                                      3
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
         Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 12 of 45




 1 pocketing $5.3 billion in proceeds – a truly astronomical sum. ¶¶319-24, 370. Contrary to

 2 Defendants’ arguments, Zuckerberg’s 10b5-1 plans cannot insulate him from liability given his

 3 obviously discretionary and highly suspicious pattern of trading.

 4              Third, Defendants attack loss causation primarily by insisting that the “truth was already

 5 on the market” as of December 2015. Not so. This case arises from events that were unknown to

 6 the market until much later, and which caused historically large prices declines when they were

 7 revealed. This is why Defendants do not – and cannot – offer an alternative explanation for the

 8 precipitous drops in Facebook’s stock price on each of the corrective disclosure dates. Defendants’

 9 argument that the truth had been known to the market for years, fails in the face of reams of market

10 commentary expressly saying otherwise. E.g., ¶58(d) (“The problem here is how Facebook …

11 chose to stay silent and not inform the affected users”); ¶160(b) (scandal “shows a serious flaw in

12 Facebook’s ability to keep exclusive control over its information”); ¶349 (“Facebook shares

13 collapse as a result of Cambridge Analytica election scandal.”).

14              Ultimately, Defendants’ challenges to the Complaint rest on their disagreement with the

15 allegations. But this provides no basis to grant dismissal. Khoja v. Orexigen Therapeutics, Inc.,

16 899 F.3d 988, 999 (9th Cir. 2018) (“If defendants are permitted to present their own version of the

17 facts at the pleading stage . . . it becomes near impossible for even the most aggrieved plaintiff to

18 demonstrate a sufficiently plausible claim for relief.”).               For the reasons set forth herein,
19 Defendants’ Motion should be denied.

20
                                                  ARGUMENT2
21
     I.         THE COMPLAINT ALLEGES ACTIONABLE MISSTATEMENTS AND
22              OMISSIONS
                The Complaint adequately pleads falsity because it identifies “each statement alleged to
23
     have been misleading [and] the reason or reasons why the statement is misleading.” Petrie v. Elec.
24

25

26   2
     The facts giving rise to this Action are detailed in the Complaint. While space does not permit a
27 detailed recitation or summary of the allegations herein, the paragraphs relevant to the issues raised
   in the Motion are cited and/or described below.
28                                                    4
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
         Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 13 of 45




 1 Game Card, Inc., 761 F.3d 959, 970 (9th Cir. 2014). None of Defendants’ arguments to the

 2 contrary have merit.

 3             A.      Defendants Made Material Misstatements Concerning Facebook’s Response
                       To Data Misuse And Privacy Violations
 4

 5             During the Class Period, Defendants misled investors about how Facebook handled privacy

 6 violations, including by falsely stating that victims received notice when their data was

 7 compromised, Defendants would ensure the deletion of any purloined data, and users could control

 8 their data, including where it went and with whom it was shared.

 9                     1.      Defendants Falsely Stated That Data Misuse Victims Received Notice

10             On April 27, 2017, as public concern over the misuse of user data grew in the wake of the

11 2016 U.S. presidential election, Facebook published a white paper titled “Information Operations

12 and Facebook,” which purported to describe how Facebook protected user data. ¶¶120-22, 230.

13 The document stated that Facebook notified victims of data violations – and even provided

14 “proactive notifications” to those at risk. ¶230.

15             These representations were untrue. On April 10, 2018, Zuckerberg admitted in sworn

16 testimony to the U.S. Senate that Facebook had consciously decided not to notify the tens of

17 millions of victims of the Cambridge Analytica data violation – the biggest data violation in the
                                   3
18 Company’s history. ¶¶93, 98-103. Nor did the Company even investigate how many other
19 Facebook users had their data improperly shared with app developers – let alone give notice to

20 those victims. ¶¶79, 131-48. Likewise, during the Class Period, Facebook continued to share user

21 data in ways that violated its privacy policies, including by providing access to users’ friends’ data

22 to scores of “whitelisted” mobile device makers, including Apple, Microsoft, and Samsung.

23 ¶¶138, 140, 183, 209-10.            None of the victims of these unauthorized disclosures received

24 notifications.

25
     3
26  See also ¶¶93 n.105, 100, 158(d). It was not until April 4, 2018, that Defendants first started to
   notify the Cambridge Analytica victims. ¶18. Defendants have now admitted that victims should
27 have been notified, and they “didn’t do enough” to address the Cambridge Analytica scandal,
   which was a “major breach of trust.” ¶¶9, 100, 174, 180-81, 280.
28                                                5
         LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                        Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 14 of 45




 1          Defendants ignore most of these allegations. Instead, they argue that the white paper

 2 applied only to one narrow type of data misuse (“phishing with malware”), apparently contending

 3 that they never promised to notify victims of data misuse like that involved in the Cambridge

 4 Analytica scandal. Mot. at 12. This argument, however, is belied by Defendants’ own admissions

 5 that notice was required and should have been provided. ¶100 (Sandberg: “we should have done

 6 that”; Zuckerberg: Facebook “got [it] wrong” by deciding to withhold notice from the Cambridge

 7 Analytica victims). See also ¶¶174-83. It is also contradicted by Defendants’ conduct in belatedly

 8 starting to notify the victims in 2018, after their failure to do so earlier was revealed (¶18), as well

 9 as by market commentary confirming that investors and users thought that Facebook had informed

10 the victims. E.g., ¶158(d) (“the problem here is how Facebook . . . chose to stay silent and not

11 inform the affected users.”); ¶162 (“people are furious, and they have good reason to be”).

12          Defendants’ argument also mischaracterizes the white paper itself and ignores the context

13 in which it was published – amid growing concern over the ability of malicious actors to access

14 Facebook’s user data to influence the outcome of elections. Further, the “notification” statements

15 are contained in a section of the document titled “Targeted Data Collection,” that discussed how

16 users could “protect their accounts from compromise” through “a set of customizable security

17 and privacy features.” See, e.g., Lutz Decl. Ex. 26 at 7. Thus, in the context of discussing privacy,

18 security, and data collection issues broadly, the white paper explained how Facebook was
19 purportedly addressing those problems and promised that data misuse victims were notified.

20 “[P]hishing with malware” was not the sole focus of the paper; it was merely given as an example

21 of misconduct that could compromise user data. Id.

22          Defendants’ reliance on Hong v. Extreme Networks, 2017 WL 1508991, at *15 (N.D. Cal.

23 Apr. 27, 2017) is misplaced because, unlike there, the content and context of the white paper is

24 facially connected to and has direct bearing on the privacy issues at the heart of this case. In any

25 event, even if the parties’ competing interpretations of the white paper were a close call (they are

26 not), Plaintiffs’ interpretation prevails at the pleading stage. See In re Finisar Corp. Sec. Litig.,
27 2017 WL 1549485, at *5 (N.D. Cal. May 1, 2017) (Davila J.); Khoja, 899 F.3d at 1003 (noting the

28                                                      6
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
         Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 15 of 45




 1 “prohibition against resolving factual disputes at the pleading stage”); see also id. at 1000 (“It is

 2 improper to judicially notice a [document] when the substance of the [document] is subject to

 3 varying interpretations.”).

 4                     2.      Defendants Did Not Take Swift Action Or Require Destruction Of
                               Misused Data
 5
               In 2015, when news of Cambridge Analytica’s unauthorized access to Facebook users’
 6
     data first surfaced, Defendants outwardly professed shock and concern, assuring the public that
 7
     they would respond quickly to address the issue. For example, Facebook stated:
 8

 9             [M]isleading people or misusing their information is a direct violation of our
               policies and we will take swift action against companies that do, including banning
10             those companies from Facebook and requiring them to destroy all improperly
               collected data.
11
     ¶¶7, 88, 90, 225. During the Class Period, the Company repeated nearly verbatim the above refrain
12
     whenever questions surfaced about data misconduct at Facebook. ¶¶117, 227-28. This was
13
     misleading. See e.g., In re BP plc Sec. Litig., 843 F. Supp. 2d 712, 759 (S.D. Tex. 2012).4
14
               In reality, Facebook: (i) had not taken any action to enforce its user privacy policies until
15
     six months after the Cambridge Analytica data breach was publicly reported and more than a year
16
     after the Company learned of it (¶¶86, 94-97); and (ii) took no meaningful steps to “require”
17
     Cambridge Analytica to “destroy” the affected data, to investigate the extent of the breach, or even
18
     to identify the amount of data affected. ¶¶90-93, 98-99, 104-08. Moreover, the Cambridge
19
     Analytica event was only the tip of the iceberg, as the data of millions of other Facebook users had
20
     been and continued to be exposed in ways that violated Facebook’s user policies – without
21
     Defendants doing anything to address the violations.                 ¶¶9, 79, 90-112, 131-48.         These
22
     misrepresentations helped Defendants conceal significant risks to Facebook’s business, including
23
     the harm to the Company’s reputation and business model that would – and did – occur when their
24
     breach of trust came to light. E.g., ¶¶149-83, 225, 229.
25

26   4
    “A repeated utterance, even on a promise of progress, can become misleading where repetition
27 becomes a statement of current and ongoing compliance.” (citing Reese v. BP Exploration, 643
   F.3d 681, 691 (9th Cir. 2011)).
28                                               7
         LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                        Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 16 of 45




 1          Defendants argue that these statements are not actionable because they are not false, are

 2 forward-looking, or are immaterial puffery. Mot. at 11-12. Defendants are wrong.

 3          First, the Complaint alleges with particularity how these statements are false. ¶¶5, 80-99,

 4 104-08, 131-48, 225, 229. Far from taking “swift action” or “requiring” “destruction” of the

 5 purloined data, Defendants waited more than a year to take any action, failed to require deletion

 6 of the data and then left the breach unresolved and the data exposed throughout most of the Class

 7 Period until Defendants’ failures exploded into the news. Id.; see also ¶¶156-63.

 8          Indeed, when they did act, Defendants willfully disregarded their obligation to “require”

 9 the “destr[uction]” of the data by taking no meaningful steps to confirm that it was actually done.

10 ¶¶92, 99 (a whistleblower stated that Facebook “wanted to push it under the rug.”). Zuckerberg

11 and Sandberg have since admitted that, contrary to their assertions of quick and decisive action,

12 the Company’s inadequate response to the scandal was a “major breach of trust.” ¶¶1, 17, 174,

13 179, 280; see also ¶¶229, 239, 244-45.

14          Defendants miss the point in claiming that Plaintiffs must allege that “misusing [user]

15 information was allowed under Facebook’s policies.” Mot. at 11. The issue is not whether

16 Facebook’s policies facially purported to prevent the type of misconduct alleged in the Complaint,

17 but whether Defendants’ actions matched those policies. They did not. Further, the Complaint

18 alleges, in great detail, how Facebook repeatedly and deliberately violated its own policies by
19 turning a blind eye to reports of violations (¶¶86-93) or allowing third parties to access user data

20 in ways that violated those policies. ¶¶131-48. These practices, in turn, concealed significant risks

21 to Facebook’s business, which relied on user trust to generate Facebook’s tens of billions of dollars

22 in revenue through the sale of targeted ads. ¶¶41-49, 54-59.

23          Second, Defendants argue that these statements are forward-looking and protected by the

24 safe harbor. Mot. at 11. They are wrong. Defendants’ repeated assertions that they “will take

25 swift action” were misleading because they did not accurately reflect how Facebook had and would

26 respond to privacy violations, as described above. Defendants’ reliance on Fadia v. FireEye, Inc.,
27 2016 WL 6679806, at *11-12 (N.D. Cal. Nov. 14, 2016) is misplaced. The statements there, unlike

28                                                      8
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
         Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 17 of 45




 1 here, were accompanied by meaningful cautionary language. Id. at *11. Also, in that case, the

 2 defendants’ use of the phrase “we will” was made in the context of discussing future plans and,

 3 thus, was plainly meant to indicate something that would be achieved, as the Court noted, “at some

 4 point in the future.” Id. Here, by contrast, Facebook obviously used the phrase “we will” to refer

 5 to its present practices – and not, for instance, a vague promise that “at some point, years in the

 6 future, we will start deleting stolen user data.” To suggest otherwise is not only illogical, but also

 7 ignores the way the market interpreted this statement at the time. See e.g., ¶¶153-63.5

 8             Finally, Defendants’ contention that the “swift action” statement is puffery (Mot. at 12) is

 9 incorrect and ignores the rest of the statement, which asserted that Facebook banned companies

10 that violated its user policies and required them to “destroy all improperly collected data.” The

11 fact that Facebook did neither is both objectively verifiable and admitted. See ¶¶90-113. Thus,

12 the misleading nature of this statement does not depend on debating what “swift” means in the

13 abstract. See United States v. McGraw-Hill Cos., 2013 WL 3762259, at *6 (C.D. Cal. July 16,

14 2013) (“specific assertions of current and ongoing policies that stand in stark contrast to the

15 behavior alleged” are not puffery).6

16                     3.      Defendants Misrepresented How Users Controlled Their Information
17             Defendants misrepresented their data privacy and protection policies in other ways as well,
18
19   5
       To the extent the statement could be construed as a promise of future action, the safe harbor
     offers no protection for the current and backward-looking aspects of the statement. In re Quality
20   Sys. Inc. Sec. Litig., 865 F.3d 1130, 1141 (9th Cir. 2017) (“defendant may not transform non-
     forward-looking statements into forward-looking statements that are protected by the safe harbor
21   provisions of the PSLRA by combining non-forward-looking statements about past or current facts
     with forward-looking statements about projected revenues and earnings.”); see also Reese, 643
22   F.3d at 691 (even a forward-looking statement can become an inaccurate assertion as to a matter
     of past or existing fact if repeated filing creates an “impression of a state of affairs that differs in a
23   material way from one that actually exists”).
     6
24      The other cases cited by Defendants are easily distinguishable. In Retail Wholesale &
     Department Store Union Local 338 Retirement Fund v. Hewlett-Packard Co., the Court found the
25   code of conduct to be mere “opinions as to what actions are preferable.” 845 F.3d 1268, 1276 (9th
     Cir. 2017). Here, the challenged statements are not aspirational statements about what the
26   Company should do but concrete statements about what it did do. ¶¶227-28. The statements at
     issue in Fadia, 2016 WL 6679806, at *7 (“smooth, rapid, and successful”), and Palmer v. Apple,
27   Inc., 2016 WL 1535087, at *5 (N.D. Cal. Apr. 15, 2016) (“lightening [sic] fast” products), are
     similarly unlike anything present in this case.
28                                                        9
         LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                        Case No. 5:18-cv-01725-EJD
         Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 18 of 45




 1 including by falsely stating that users had “control” over their data and therefore third parties could

 2 not get unauthorized access. For example, on October 12, 2017, in response to concerns over

 3 Russian election interference, Sandberg stated “when you share on Facebook you need to know .

 4 . . [n]o one is going to get your data that shouldn’t have it” because “you are controlling who you

 5 share with.” ¶¶4, 62, 234; see also ¶¶230, 235-37, 251.

 6             Sandberg’s statements were materially misleading because users could not control their

 7 data in the way she described. This is demonstrated by numerous contemporaneous facts,

 8 including that: (1) neither the victims nor Facebook had control over the purloined Cambridge

 9 Analytica data, which remained at risk during the Class Period (e.g., ¶¶77, 108, 178, 205, 223,

10 229); (2) the users’ “friend” data that Facebook had for years given to all of its numerous app

11 developers also remained exposed to misuse and beyond those users’ control (¶¶131-48); (3)

12 Facebook was then overriding user privacy settings to provide scores of mobile device makers

13 with access to users’ friend data without consent – and thereby depriving users of control (¶¶138-

14 40, 207, 209); and (4) Sandberg and other executives had been expressly warned by a Facebook

15 insider in October 2016 about “a systemic problem” at Facebook that permitted “bad actors” to

16 take “the tools created for advertisers and us[e] them to harm innocent people.” ¶¶102-03. For

17 these reasons, Defendants’ conclusory assertion that Sandberg’s statement is not “alleged to be

18 false or misleading” fails. Mot. at 15.
19             Defendants’ other arguments fare no better. First, Defendants’ contention that Sandberg’s

20 statements were forward-looking is incorrect, because she was purporting to describe the current

21 state of affairs, not some future plan or upcoming business strategy.7 Second, Sandberg’s words

22 were not mere puffery. Her statements concerned a core aspect of Facebook’s business model –

23 the protection of user data, which provides Facebook with its sole source of revenue. ¶¶41-49, 56

24 (“The No. 1 thing that people care about is privacy and the handling of their data”). Courts across

25
     7
26   Sandberg’s imperative – “you need to know” – obviously refers to Facebook’s current practices.
   Likewise, her statement “you are controlling who you share with” is by its plain language a
27 statement of present practices. It defies common sense to suggest, as Defendants do, that Sandberg
   was trying to communicate that users would only be able to control their information in the future.
28                                                10
         LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                        Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 19 of 45




 1 the country have held that statements concerning the core of a company’s business or strategy are

 2 not mere puffery.8 Third, Defendants unsupported assertion that Sandberg’s statement was

 3 unrelated to the issues in this case is wrong. Mot. at 16. Her statements directly concerned key

 4 issues in this case – Facebook’s purported privacy protections9 – and she made them specifically

 5 to preserve user trust, which was the cornerstone of the Company’s business model, finances, and

 6 reputation.

 7          B.      Defendants’ Risk Disclosures Were Materially False And Misleading
 8          Facebook’s risk disclosures during the Class Period were materially false and misleading.
 9 See, e.g., ¶¶6-13, 290-300. They failed to disclose the existence and magnitude of the risks created

10 by the Company’s existing and uncorrected failures to protect user privacy, including the risk

11 presented by the exposed data possessed by Cambridge Analytica and other privacy violations. Id.

12          Indeed, Defendants’ purported risk disclosures were couched in contingent terms that
13 warned only of theoretical risks that “could” manifest “if” certain actions occurred in the future.

14 See ¶291. For example, Facebook warned that “[a]ny failure to prevent or mitigate security

15 breaches and improper access to or disclosure of . . . user data could result in the loss or misuse of

16 such data, which could harm our business and reputation.” Id. But Defendants knew when making

17 these statements that they had not properly “mitigate[d]” the Cambridge Analytica data violation

18 – including because they had not investigated the full extent of the breach, had decided to not to
19 notify the victims and had no reliable assurances that the affected data had been deleted. See, e.g.,

20 ¶¶8, 9, 90-93, 94-97, 100, 104-10.

21          Given that these actions (and failures) had already occurred by the start of the Class Period,
22
   8
     E.g., Mulligan v. Impax Labs., 36 F. Supp. 3d 942, 968 (N.D. Cal. 2014); McGraw-Hill, 2013
23 WL 3762259, at *7; In re Moody’s Corp. Sec. Litig., 599 F. Supp. 2d 493, 508-09 (S.D.N.Y. 2009);
   Lapin v. Goldman Sachs Grp., Inc., 506 F. Supp. 2d 221, 240 (S.D.N.Y. 2006); see also ¶58
24 (Sandberg stating that maintaining user belief in Facebook’s protection of privacy “goes to the
   core of our service”).
25 9
     Indeed, just before the quoted statement, Sandberg had been discussing Facebook’s purported
26 “adher[ence]” to the European privacy law (which was a false statement in its own right, see §I.D,
   infra). She also prefaced her statement with the comment “Privacy is something we take really
27 seriously” and concluded it with the statement “Privacy for us is making sure you feel secure,
   sharing on Facebook.” ¶234(a); see also id., n.264 (link to video of interview, starting at 23:37).
28                                                11
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 20 of 45




 1 it was materially misleading to “warn” investors of the potential risks to the Company from

 2 unaddressed privacy violations without revealing that those exact risks already existed at the time.

 3 Cutler v. Kirchner, 696 F. App’x 809, 813 (9th Cir. 2017) (statements misleading where

 4 defendants “disclosed a risk ‘in the abstract’ but omitted the fact that it had ‘already . . . come to

 5 fruition’”); Berson, 527 F.3d at 986 (finding it is misleading to warn of “as-yet-unrealized risks

 6 and contingencies” where “some of these risks may already have come to fruition.”); Schulein v.

 7 Petroleum Dev. Corp., 2012 WL 12884851, at *7 (C.D. Cal. June 25, 2012) (“To warn that the

 8 untoward may occur when the event is contingent is prudent; to caution that it is only possible for

 9 the unfavorable events to happen when they have already occurred is deceit.”) (quoting Huddleston

10 v. Herman & MacLean, 640 F.2d 534, 544 (5th Cir. 1981)). Indeed, in Sgarlata v. PayPal

11 Holdings, Inc., based on similar facts, Judge Chen found that the defendants’ statements “could

12 plausibly have created an impression that only a potential vulnerability and not an actual breach

13 had been discovered.” 2018 WL 6592771, at *7 (N.D. Cal. Dec. 13, 2018) (finding that plaintiff-

14 investors “satisfie[d] the pleading requirements for falsity”).

15              Further, contrary to Facebook’s representation that it “ha[d] developed systems and

16 processes” that were purportedly “designed to protect . . . user data,” Defendants had for years

17 been giving untrammeled access to user friend data to numerous app developers and other third

18 parties. ¶¶131-38. Defendants undertook these reckless data practices to lure app developers and
19 generate risky growth at the expense of users’ privacy. E.g., ¶¶46, 64-67, 74-78, 158(c), 291.

20 Indeed, it was revealed in June 2018 that even after the supposed platform changes in 2014,

21 Facebook continued providing vast amounts of user data to device makers such as Apple, Amazon,

22 Blackberry, Microsoft, and Samsung, including “access to the data of users’ friends without their

23 explicit consent.” ¶138 (“Some device makers could retrieve persona information even from

24 users’ friends who believed they had barred any sharing.”).10

25

26   10
     In Reese v. Malone, the Ninth Circuit held that the defendants’ statement that corrosion in an oil
   pipeline was “low” and “manageable” was misleading where available inspection data showed
27 objectively high corrosion rates. 747 F.3d 557, 570 (9th Cir. 2014). Here, akin to Reese,
   Defendants assured investors that Facebook’s “systems and processes” were purportedly
28                                                 12
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 21 of 45




 1          In addition, Defendants’ risk disclosures included the affirmative, false reassurance that

 2 Facebook gave developers and other third parties only “limited” data (¶291) when, in reality, it

 3 “didn’t really care how the data was used” (¶78; see also ¶99) and exposed the user data on its

 4 servers to copying “‘a million times’” (¶108) by hundreds or thousands of third parties (¶¶131-

 5 148). The representation that Facebook gave out “limited” data when, in fact, they had given away

 6 detailed personal information on 87 million users was false and misleading.

 7          Unable to defend these statements on the merits, Defendants attempt to sidestep liability

 8 by inventing a new legal standard. They declare that “in order for a risk disclosure to be false,” it

 9 must already be “having an ongoing adverse impact.” Mot. at 19. But that is not the law. The

10 Ninth Circuit has repeatedly held that it is misleading to warn of “as-yet-unrealized risks and

11 contingencies” where “some of these risks may already have come to fruition.” E.g., Berson, 527

12 F.3d at 986; Cutler, 696 F. App’x at 813. Here, the Complaint pleads numerous facts showing that

13 the risks Defendants presented as theoretical had already occurred. Thus, these are actionable

14 misstatements.11

15          C.      When The Cambridge Analytica Scandal Broke, Defendants Concealed Its
                    Full Impact On Facebook’s Business
16
                    1.      Defendants Misleadingly Assured Investors That The Cambridge
17
                            Analytica Scandal Was A Non-Issue
18          When Facebook’s failure to notify or protect the victims of the Cambridge Analytica
19 scandal started to come to light in 2018, Defendants rushed to assure the public that this incident

20 was a non-issue and that their privacy misdeeds were in the past. ¶¶149-52, 176.

21

22

23 “designed to protect . . . user data” and “prevent data loss” when the facts known to Defendants
   belied those same statements. ¶291.
24 11
      Defendants’ cases do not support the novel proposition that they advance. Their main case is
25 Lloyd v. CVB Financial Corp., but there, unlike here, the court found that the plaintiff did not plead
   “already materialized” facts contradicting those alleged misstatements. 2012 WL 12883522, at
26 *19 (C.D. Cal. Jan. 12, 2012). The same is true for Defendants’ other two cases. See Mot. at 19-
   20. In other words, far from articulating some novel “ongoing adverse impact” doctrine,
27 Defendants’ cases simply hold that the specific risk statements at issue must be adequately alleged
   to be misleading when made. This is exactly what Plaintiffs have done here.
28                                                 13
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 22 of 45




 1              For example, Defendants sought to minimize the Cambridge Analytica scandal by stating

 2 that “everyone involved gave their consent,” “[p]eople knowingly provided their information”

 3 (¶255) and “people chose to share that data.” ¶261(a). These statements were false and misleading

 4 because at most 270,000 users had consented to sharing their data with Aleksandr Kogan, while at

 5 least 87 million users had their data compromised. Further, no one consented to the sale of their

 6 data for use in political campaigns. ¶¶112, 195, 256-57.

 7              Defendants assert that, because Facebook’s Data Policy from 2013 vaguely mentioned that

 8 users’ friends’ data “could” be shared with app developers, all 87 million victims somehow

 9 consented to sharing their data with Kogan. Mot. at 13. At best, this unconvincing argument rests

10 on an indirect, non-specific, and passive theory of consent. This fails. Defendants ignore that, at

11 the time, the FTC Consent Decree required Facebook to obtain a “user’s affirmative express

12 consent.” ¶72. Defendants’ “indirect, passive consent” argument is further undermined by the

13 confidentiality agreement that Facebook required Kogan to sign, which stated, “Facebook believes

14 that GSR and Dr. Kogan obtained Facebook user information in a manner and for a purpose that

15 may not have been consistent with or permissible under Facebook terms, conditions and/or

16 policies.” ¶97. Thus, Defendants’ argument should be rejected.12

17              The argument fails for an independent reason as well. As noted, Defendants stated that

18 users “knowingly provided their information” to Kogan. ¶255. This is indisputably false. Even
19 if, as Defendants contend, users somehow could have figured out that their data might be shared,

20 over 87 million people did not “knowingly provide” their information to Kogan because their data

21 was shared by others without their knowledge.

22              Relatedly, it was misleading for Zuckerberg to state “we’ve worked hard to make sure that

23 we comply” with the FTC Consent Decree. ¶261(b); see also ¶¶305-07. Defendants argue in

24   12
     Further, Facebook’s own executives appear to acknowledge that the Company’s data disclosures
25 are misleading. For example, in 2016, Facebook Vice President Andrew Bosworth referred to
   both “questionable contact importing practices” and “the subtle language that helps people stay
26 searchable by friends” in boasting about how Facebook’s success is attributable to their “pushing
   the envelope on growth.” ¶64. At most, Defendants’ argument creates a factual dispute that cannot
27 be resolved on the pleadings. Khoja, 899 F.3d at 1003 (noting the “prohibition against resolving
   factual disputes at the pleading stage.”)
28                                               14
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 23 of 45




 1 response that they were not required to “engage in self-flagellation by disclosing unproven

 2 allegations.” Mot. at 14. The point, however, is that the FTC Consent Decree prohibited

 3 Defendants from engaging in the conduct set forth in the Complaint, including misrepresenting

 4 their privacy practices and sharing data without proper consent, which renders their statements

 5 misleading. After all, a securities fraud complaint based on “nondisclosure of uncharged illegal

 6 conduct” need only “plausibly articulate ‘that the underlying conduct occurred.’” Speakes v. Taro

 7 Pharm. Indus., 2018 WL 4572987, at *4 (S.D.N.Y. Sept. 24, 2018) (citation omitted).

 8                   2.      Defendants Misleadingly Downplayed The Impact Of The Cambridge
                             Analytica Scandal On Facebook’s Business
 9
             After the release of Facebook’s 1Q18 results in April and before releasing its 2Q18 results
10
     in July, Defendants also downplayed the impact that the Cambridge Analytica scandal would have
11
     on Facebook’s business. As set forth in the Complaint, numerous facts establish that, in the wake
12
     of the revelations of Defendants’ privacy misconduct, user engagement on Facebook declined
13
     materially. But, during this same time, Defendants misleadingly maintained, for example, that
14
     “our community continues to grow” (¶271), “we’re optimistic about what we’re seeing here,”
15
     (¶273), and “we do not anticipate [that new European privacy regulations] will significantly impact
16
     advertising revenues.” Id.
17
             These and similar statements misleadingly concealed the truth regarding user
18
     disengagement. See ¶¶184-96, 274-89. Defendants’ fundamental “reassurance[s] that everything
19
     was fine” about Facebook’s user engagement was materially misleading because “there was a basis
20
     for serious doubts about the ability” of Facebook to keep growing as it always had. Lloyd v. CVB
21
     Fin. Corp., 811 F.3d 1200, 1209 (9th Cir. 2016), (such statements actionable); Warshaw v. Xoma
22
     Corp., 74 F.3d 955, 959 (9th Cir. 1996) (same).
23
             The Complaint alleges facts demonstrating that Facebook’s user numbers were declining
24
     as a result of the Cambridge Analytica scandal. For example, an independent expert survey
25
     conducted by the Pew Research Center and made public in September 2018 revealed significant
26
     disengagement by Facebook users in the prior twelve months. According to the study, 54% of
27
     Facebook users had changed their privacy settings to share less with Facebook; 42% took extended
28                                                  15
       LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                      Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 24 of 45




 1 breaks from Facebook; and 26% had deleted the Facebook app from their cell phones. ¶221.13

 2 Initiatives such as the “#deleteFacebook” movement – a call that users were reportedly taking up

 3 “en masse” (¶162) – confirm this trend of user disengagement. Indeed, Facebook’s own engineers

 4 started abandoning the platform.              ¶130.    Taken together, these facts plausibly show user

 5 engagement stagnating during the April-May 2018 period in which Defendants made reassuring

 6 statements about the condition of the platform. See In re Finisar Corp. Sec. Litig., 646 F. App’x

 7 506, 507 (9th Cir. 2016).

 8              This was confirmed by Facebook itself on July 25, 2018, when Defendants announced that

 9 the Company’s provision of “more choice around privacy” to users was one of the driving forces

10 behind the Company’s revenue growth deceleration. ¶¶216-18. On the same day, Facebook

11 admitted that, after years of growth, its active user base (MAU and DAU) had declined in Europe,

12 was flat in the United States and Canada, and was decelerating worldwide. ¶213. The fact that

13 the user base was declining or stagnating during the same period of time (i.e., 2Q18) when

14 Defendants made reassuring statements on that subject supports finding falsity.

15              At the time they made the above statements, Defendants were aware that user numbers

16 were declining. Indeed, there can be no question that Zuckerberg was intensely focused on user

17 numbers at the time because he himself was speaking to investors about the exact same data.

18 Zuckerberg spoke emphatically and with detailed knowledge, specifically confirming that he was
19 paying attention to the number of users who were “opting-in” to the European privacy law (the

20 “GDPR”). ¶283 (“I think we can even say vast majority of people say, yes, they want that data

21 used.”) Notably, Zuckerberg made these statements after stock analysts reported that in valuing

22 the Company “‘[a]ll investors are looking for is a change in user metrics’” (¶188), and he made

23
     13
24      While the study surveyed U.S. Facebook users regarding their actions over the past twelve
     months, the survey was conducted during the period from May 31, 2018 to June 11, 2018 – shortly
25   after the Cambridge Analytica news broke in 2018. Facebook’s own reported statistics establish
     that the user disengagement occurred specifically in the wake of the Cambridge Analytica scandal
26   because Facebook reported that active users grew broadly until March 31, 2018, and then faced
     “zero user growth in the United States.” ¶¶22, 213. This means the survey results reflected
27   declining user engagement from the period after March 31, 2018, but before the May 31, 2018/June
     11, 2018 end dates covered by the survey.
28                                                  16
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 25 of 45




 1 them to investors at the company’s annual stockholders meeting (¶283) immediately after the

 2 Cambridge Analytica scandal raised investors’ concerns about user engagement.14 See Reese, 747

 3 F.3d at 572 (courts infer access to data that defendants reference).

 4              Moreover, the Complaint alleges that Zuckerberg had access to negative user engagement

 5 data. ¶284. He made his statements on May 31, 2018, two months into the second financial quarter

 6 and after the GDPR roll-out. As Wehner later admitted, the user engagement numbers were poor

 7 in that second financial quarter. ¶¶213, 217. It is far more plausible to infer that these numbers

 8 suffered throughout the quarter rather than suddenly took a nosedive after Zuckerberg spoke. On

 9 July 25, 2018, Wehner admitted that “the impact of the opt-outs” on the second quarter was one

10 of the few key factors driving the decline in user engagement and, therefore, revenue for the same

11 quarter. ¶¶213, 217.

12              In short, these statements are actionable. Lloyd, 811 F.3d at 1209 (“[T]he omission of

13 [material] fact[s], combined with the reassurance that everything was fine as of December 31,

14 2009, meets the pleading standard for a material omission”); Finisar, 646 F. App’x at 507

15 (statements downplaying looming inventory bubble actionable); Warshaw, 74 F.3d at 959

16 (statement that “everything [was] going fine” actionable).

17              D.      Defendants Falsely Assured Investors That Facebook Was Already
                        “Adhering” To The European GDPR Privacy Law To Further Mask Risks
18
                During the Class Period, Defendants repeatedly assured investors that, for example,
19
     “Europe[] has passed a single privacy law and we are adhering to that” and that Facebook
20
     “already applies the core principles in the GDPR framework, which are transparency and
21
     control.” ¶¶234-37. These statements continued in the immediate aftermath of the March 2018
22
     disclosures, when Defendants assured investors that the upcoming implementation of the
23
     GDPR would not materially impact the Company. On April 4, 2018, Zuckerberg stated:
24
                [L]eading up to the GDPR event, a lot of people are asking us, “Okay, are you going
25              to implement all those things?” And my answer is that we’ve had almost all of
                what’s in there implemented for years, around the world, not just in Europe.
26
     14
27   See ¶¶278, 281-82, 284-85, 287, 289; see also Miller v. Thane Int’l, Inc., 519 F.3d 879, 886 (9th
   Cir. 2008) (falsity “considered in context”).
28                                                17
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 26 of 45




 1 ¶261(b); see also ¶277 (Wehner’s April 25 statement assuring that “we believe [impacts] will be

 2 relatively minor”). Defendants’ reassurances worked, as analysts reported in April 2018 that

 3 Facebook’s “commentary downplaying GDPR impact” satisfied investors’ concerns. ¶189 n.230.

 4 See In re Novatel Wireless Sec. Litig., 830 F. Supp. 2d 996, 1021 (S.D. Cal. 2011) (“the fact that

 5 . . . analysts took the time to write reports on this issue demonstrates that the information disclosed

 6 that day was material”).

 7          Unfortunately for investors, Defendants’ statements were false and misleading.                 On

 8 July 25, 2018, Facebook disclosed declining user growth in Europe and lower than expected

 9 revenues, which caused the Company to miss analyst estimates for the first time since 2015.

10 ¶¶212-13. Wehner admitted that a primary reason for the Company’s declining revenue growth

11 was “giving people who use the . . . services more choice around privacy.” ¶216. Facebook’s

12 costs also ballooned to $7.4 billion, a 50% increase from the prior year (¶344), with much of it due

13 to Facebook’s “efforts to invest significantly to respond to the Cambridge Analytica revelations.”

14 ¶¶346-51. As noted, in response, the market reacted with alarm, causing Facebook’s stock price

15 to decline by 19% and resulting in a market cap loss of more than $100 billion. ¶¶218, 342.

16          Defendants argue that their GDPR compliance statements are not actionable because they

17 told investors that they had not reached “full compliance” with the GDPR at the time of the

18 challenged statements. Mot. at 18. But the Complaint never alleges that Defendants assured “full
19 compliance.” The Complaint alleges that, given Defendants’ assurance that Facebook had in place

20 “almost all” of the GDPR requirements “for years, around the world” (¶261(b)), the impact on

21 expenses and user numbers of coming into “full” compliance would be relatively minor – which

22 is exactly what Wehner assured investors on April 25, 2018. ¶277.            In reality, Defendants knew

23 or should have known that the impact of becoming fully compliant with GDPR were significant,

24 as they ultimately disclosed and admitted in July 2018.15

25
   15
      To the extent Defendants are arguing that they did not know the full impact of these requirements
26 until after implementation was complete in May, their argument fails. If Defendants lacked
   sufficient data to draw any reliable conclusions about the impact of the scandal on financial or user
27 metrics, then they should have not characterized them in the first place. See Omnicare, Inc. v.
   Laborers Dist. Council Constr. Indus. Pension Fund, 135 S. Ct. 1318, 1330 (2015) (explaining
28                                                  18
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 27 of 45




 1          Defendants’ footnote argument that the April 4th and 25th statements enjoy immunity

 2 under the PSLRA as forward-looking statements (Mot. at 19 n.11) fails. Zuckerberg’s April 4th

 3 statement is not in any way forward-looking, and Wehner’s April 25th statement is, at best, a

 4 “mixed” statement of law and fact based on underlying facts (near full compliance and already

 5 implemented GDPR procedures) that were not true at the time. Even otherwise “forward-looking”

 6 statements are actionable under these circumstances. Quality Sys., 865 F.3d at 1141.

 7          E.      Facebook’s Privacy Policies Are Actionable

 8          Defendants argue that the statements in Facebook’s user-facing privacy policies are not

 9 actionable because the Complaint does not adequately allege them to have been false and

10 misleading and, further, because “these ‘statements’ were not made in connection with the

11 purchase or sale of Facebook securities.” Mot. at 20. Both arguments fail. First, Defendants’

12 claim that the privacy policies are not adequately alleged to be misleading fails for the same

13 reasons set forth above. See also ¶¶230-46.

14          Second, Defendants are wrong to argue that statements in Facebook’s public privacy

15 policies were not made “in a manner reasonably calculated to influence the investing public.” Mot.

16 at 20. To start, this materiality argument is premature at the motion to dismiss stage. Batwin v.

17 Occam Networks, Inc., 2008 WL 2676364, at *22 (C.D. Cal. July 1, 2008). Indeed, courts

18 repeatedly reject the notion that “only market-related documents, such as regulatory filings, public
19 presentations, or press releases, can contain actionable misstatements under Section 10(b).” In re

20 Volkswagen “Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litig., 2017 WL 66281, at

21 *18 (N.D. Cal. Jan. 4, 2017) (declining to dismiss “emissions compliance stickers” at pleading

22 stage where defendants argued that stickers were not publicly disseminated to investors); see also

23 In re Carter-Wallace Inc., Sec. Litig., 150 F.3d 153, 156 (2d Cir. 1998) (holding that statements

24

25

26
   that such kinds of statements would be actionable because “[i]nvestors do not, and are right not to,
27 expect opinions contained in those statements to reflect baseless, off-the-cuff judgments, of the
   kind that an individual might communicate in daily life”).
28                                                19
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 28 of 45




 1 in false advertisements in medical journals may have been made “in connection with” the purchase

 2 or sale of securities).16

 3              Furthermore, Facebook’s privacy policies were publicly available and easy to access on

 4 Facebook’s website. “As the Supreme Court has noted, ‘market professionals generally consider

 5 most publicly announced material statements about companies, thereby affecting stock market

 6 prices.’” Carter-Wallace, 150 F.3d at 156 (quoting Basic v. Levinson, 458 U.S. 224, 247 n.24

 7 (1988)). It is irrelevant whether the false statements were “made for the purpose or object of

 8 influencing the decisions of market participants.” Muzinich & Co. v. Raytheon Co., 2002 U.S.

 9 Dist. LEXIS 26962, at *9 (D. Idaho Apr. 30, 2002). Indeed, Defendants’ “fraud could be ‘in

10 connection with’ the sale of securities even if [Defendants] had no intent to influence investors.”

11 Id. at *10.

12 II.          THE COMPLAINT RAISES A STRONG INFERENCE OF SCIENTER
13              “Scienter can be established by intent, knowledge or certain levels of recklessness.” In re

14 VeriFone Holdings, Inc., Sec. Litig., 704 F.3d 694, 702 (9th Cir. 2012); see also Schueneman v.

15 Arena Pharms., Inc., 840 F.3d 698, 705 (9th Cir 2016) (scienter is “a mental state that not only

16 covers intent to deceive, manipulate, or defraud . . . but also deliberate recklessness.”). Facts

17 showing that Defendants “recklessly turn[ed] a blind eye to impropriety” will suffice. Finisar,

18 2017 WL 1549485, *6 (Davila J.) (citing VeriFone, 704 F.3d at 708). The inference of scienter
19 “need not be” or “of the ‘smoking-gun’ genre” – it need not even be “the most plausible of

20 competing inferences.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 310, 324

21 (2007).

22
     16
23      Defendants cite McGann v. Ernst & Young, which actually supports Plaintiffs’ position. 102
     F.3d 390, 397 (9th Cir. 1996). In that case, the Court of Appeals reversed the District Court’s
24   grant of judgment on the pleadings for the defendant, holding that even statements made by a third-
     party auditor in a fraudulent audit report included in a Form 10-K filed with the SEC could have
25   been made “in a manner reasonable calculated to influence the investing public.” Id. Similarly,
     Defendants’ reliance on In re LifeLock Inc., Securities Litigation is misplaced. 690 F. App’x 947
26   (9th Cir. 2017). In that case, the Court of Appeals affirmed dismissal of statements included in
     “simple, descriptive . . . passive” advertisements for defendant’s product, not, as here, lengthy,
27   detailed, comprehensive statements governing the defendant company’s policies, responsibilities,
     and obligations to its users – statements that were important to Facebook’s users. Id. at 953-54.
28                                                    20
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 29 of 45



                A.      Defendants’ Admissions Establish Scienter
 1
                The Complaint adequately alleges that Defendants knew before the Class Period that
 2
     Cambridge Analytica had improperly obtained the personal data of tens of millions of Facebook
 3
     users and that Defendants’ failure to respond adequately to this massive privacy violation
 4
     presented serious regulatory and business risks for Facebook. In that regard, both Zuckerberg and
 5
     Sandberg have admitted that Facebook knew Cambridge Analytica improperly obtained users’
 6
     data in 2015.        ¶¶86(d)-(e), 176, 313.       Separate admissions by Facebook demonstrate that
 7
     Defendants knew they were dealing with dishonest third parties in the Cambridge Analytica
 8
     scandal, and that those third parties purposely violated Facebook policies and used the data for
 9
     improper purposes.17
10
                Given Defendants’ knowledge in 2015 of the Cambridge Analytica privacy violation, they
11
     also knew – both at the time and during the Class Period – at least five facts establishing scienter.
12
     First, Defendants knew they could not trust Cambridge Analytica to honestly self-report their
13
     deletion of the data, yet Facebook failed to ensure that the data was destroyed. Thus, it remained
14
     at risk during the Class Period. ¶¶94-97, 104-13. Second, Defendants knew that they had not
15
     notified the tens of millions of affected Facebook users that their privacy had been violated. ¶¶9,
16
     93, 98, 100, 176. Indeed, Defendants deliberately chose not to notify these victims of data misuse.
17
     ¶93.18 Third, Defendants knew that they had taken no steps to investigate whether other app
18
     developers had improperly shared the user data they obtained.19 ¶¶9, 176-77. Fourth, Defendants
19
     knew that neither they nor the users could control third parties’ use of the purloined data and had
20
     no insight into to whom it was disclosed, how it was used, and whether it had been deleted. ¶¶77,
21

22   17
       On March 17, 2018, Facebook admitted: “In 2015, we learned that a psychology professor at
23 the University of Cambridge named Dr. Aleksandr Kogan lied to us and violated our Platform
   Policies by passing data from an app that was using Facebook Login to SCL/Cambridge Analytica
24 . . . .” See ¶¶150-51 & n.176; see also ¶¶86(d), 158(d) & n.186.
   18
       See also ¶94 n.105 (“Harris: So there was a decision made on that basis not to inform the users.
25 Is that correct? Zuckerberg: That’s my understanding. Yes.”). In fact, Defendants waited until
   April 4, 2018 to start to notify these victims. ¶18.
26 19
        After the Cambridge Analytica scandal broke in March 2018, Zuckerberg admitted that
27 Facebook needed to do a “full forensic audit” of “every single app” and “every developer,”
   demonstrating defendants’ complete failure to police their platform prior to 2018. ¶176.
28                                                   21
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 30 of 45




 1 108, 178, 205. Fifth, Defendants also knew – especially given Facebook’s history of privacy

 2 violations and the FTC Consent Decree (discussed further below) – that these failures gave rise to

 3 significant regulatory, reputational, and business risk for Facebook. See generally ¶¶63-79. Each

 4 of these facts on its own gives rise to a compelling inference of scienter. Considered holistically,

 5 as they must be here, the inference is overwhelming that Defendants knew about, or at least were

 6 deliberately reckless as to, the false and misleading nature of their public statements.

 7              Additional admissions by Defendants further confirm their scienter. Zuckerberg himself

 8 admitted in March 2018 that his failure to properly address the Cambridge Analytica data violation

 9 was a “major breach of trust” for which he was “responsible.” ¶¶1, 17, 174, 179, 280. Zuckerberg

10 repeated these and similar admissions in multiple times, including in a post on his Facebook page

11 (¶17420), in a signed letter he published in several U.S. and U.K. newspapers (¶179), and in his

12 May 1, 2018 keynote address at an annual developer conference. 21 ¶280. Sandberg likewise

13 acknowledged that the Cambridge Analytica breach was a “major violation of people’s trust.”

14 ¶174. Further, both Zuckerberg and Sandberg admitted that they “didn’t do enough” to deal with

15 the Cambridge Analytica violation in 2015. See, e.g., ¶¶104, 174 180, 181.22

16              Defendants’ admissions and the other facts discussed herein establish a cogent inference,

17 one at least as compelling as any competing inference, of Defendants’ scienter concerning their

18 misstatements about Facebook’s privacy practices, compliance, and misleading risk disclosures.23
19   20
      In this post, Zuckerberg took “responsibil[ity] for what happens on our platform” and admitted
20 inter alia that the Cambridge Analytica privacy violation was a “breach of trust between Facebook
   and the people who share their data with us and expect us to protect it.”
21 21 Zuckerberg stated: “I also want to talk about data privacy. And what happened with Cambridge
   Analytica was a major breach of trust.”
22 22
      Zuckerberg admitted on CNBC he “regret[s] that we didn’t [issue a notification] at the time.
23 And I think we got that wrong.” ¶100 (similar admissions by Sandberg). Market commentators
   agreed that Defendants’ failure to notify affected users was a particularly stunning example of
24 Defendants’ misconduct. CNN stated: “No one has provided an adequate explanation for why
   Facebook did not disclose Kogan’s violation to the more than 50 million users who were
25 affected[.]” ¶157; see also ¶158(d) (“The problem here is how Facebook, the biggest social
   network, chose to stay silent and not inform the affected users.”)
26 23 Volkswagen, 2017 WL 66281, at *14 (scienter established where, among other things, various
   Volkswagen former executives admitted wrongdoing and apologized publicly for betraying
27 customers’ trust); Thomas v. Magnachip Semiconductor Corp., 167 F. Supp. 3d 1029, 1043 (N.D.
   Cal. 2016) (“Moreover, if there are enough other suggestions of knowledge or recklessness on the
28                                                   22
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 31 of 45



             B.      First-Hand Witness Accounts Further Confirm Defendants’ Scienter
 1
             Prior to the Class Period, several witnesses specifically warned Defendants about
 2
     Facebook’s privacy failures. First, Roger McNamee, an early Facebook investor, raised red flags
 3
     in October 2016 about Facebook’s “systemic problem” of data misuse and warned both
 4
     Zuckerberg and Sandberg about that problem.24               ¶¶102-03.     Second, Christopher Wylie,
 5
     Cambridge Analytica’s former Director of Research, testified that “Facebook was first notified of
 6
     [Cambridge Analytica’s] harvesting scheme in 2015” (¶86(f)) and that Facebook did almost
 7
     nothing to ensure that he or anyone else actually deleted any users’ data. ¶¶84, 90-92. Third,
 8
     Sandy Parakilas, the former Facebook executive who policed app program data breaches, warned
 9
     some of the “the top five executives at the Company” about serious privacy vulnerabilities. ¶75.
10
     In response, he was told to ignore the problems because, as he explained, Facebook ““didn’t really
11
     care how the data was used’” and felt it was better “‘not to know.’” ¶78.25 Multiple warnings
12
     from multiple sources are “red flags” that contribute to the strong inference of scienter.26
13

14

15
   part of defendants, an admission of fault by ‘management’ as a whole may be enough for a court
16 to infer scienter even if the company was unwilling—or unable at the time—to disclose
   specifically who was responsible.”); see also Shaev v. Baker, 2017 WL 1735573, at *10 (N.D. Cal.
17 May 4, 2017) (director’s testimony to Congress admitting that the board was monitoring fraud
   contributed to a plausible inference of scienter).
18 24
      Defendants attempt to marginalize Mr. McNamee’s direct warnings to Zuckerberg and Sandberg
19 by claiming that they related exclusively to “algorithms.” Mot. at 22. That is wrong. In reality,
   Mr. McNamee was referencing Facebook’s “callous disregard for the privacy rights of users and
20 a lack of care with respect to data that had been entrusted to Facebook.” E.g., Lutz Ex. 15 at 2.
   25
      Defendants assert that Mr. Parakilas did not make his warnings to “the top five executives at
21 Facebook” and accuse Plaintiffs of taking “liberties with” the facts. Mot at 22, n.13. Defendants
   are simply wrong. It is well-known that Parakilas expressly confirmed that his warnings went to
22 executives who were “among the top five executives in the company.” See, e.g.,
   https://www.pbs.org/wgbh/frontline/article/facebook-insider-says-warnings-about-data-safety-
23 went-unheeded-by-executives/; see also id. at 4:01 of the embedded video (Mr. Parakilas is asked,
   “And how senior were the senior executives?” He responds, “Very senior. Like, among the top
24 five executives in the Company.”)
   26
25    In re Wells Fargo & Co. S’holder Deriv. Litig., 282 F. Supp. 3d 1074, 1099 (N.D. Cal. 2017)
   (red flags raised to management contributed to inference of scienter); Shaev, 2017 WL 1735573,
26 at *4 (same); In re Peoplesoft, Inc., 2000 WL 1737936, at *3 (N.D. Cal. May 25, 2000) (finding
   inference of scienter where, among other things, “field representatives were telling management
27 in loud and ‘highly confrontational’ terms that quotas and budgets could not be met, so
   contentiously that management fired the naysayers”).
28                                                   23
       LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                      Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 32 of 45



                C.      The Fact That Data Protection Is Core To Facebook’s Business Model
 1                      Contributes To A Strong Inference Of Scienter
 2              The Complaint explains how user data and Facebook’s protection of that data lies at the
 3 very core of Facebook’s business model (¶¶41-46) – and this reality also contributes to a strong

 4 inference of Defendants’ knowledge or deliberate recklessness. ¶¶2, 41, 54-55. As Zuckerberg

 5 admitted in a March 21, 2018 interview: “The No. 1 thing that people care about is privacy and

 6 the handling of their data” and “whenever there is a breach of [privacy] that undermines the

 7 fundamental point of [Facebook’s] services. So I think it’s a pretty big deal.” ¶56; see also ¶¶57-

 8 58. Likewise, in a CNBC interview, Sandberg reiterated that maintaining users’ belief that their

 9 data is safe is the “core of our service [and] the most important thing we can do for running this

10 company.” ¶58. To maintain this belief, Defendants touted their policies and procedures for

11 protecting user data from unauthorized disclosure. ¶¶60-62.

12              In contrast to Defendants’ public assurances, internally they acknowledged their disregard
13 for privacy in favor of growth. ¶¶63-67, 133-41. For example, in an internal memo circulated

14 inside Facebook during the Class Period, executives openly discussed the fact that Facebook

15 “prioritized data collection from its users over protecting them from abuse” because “[t]he more

16 data [Facebook] has to offer, the more value it creates for advertisers,” meaning “it has no incentive

17 to police the collection or use of that data – except when negative press or regulators [we]re

18 involved.” ¶66; see also ¶¶64-65 (memo to employees noting “all the questionable contact
19 importing practices” as serving the purpose of prioritizing growth).27

20               In order to protect the core business of the Company, when privacy concerns came to light
21 the most senior – almost exclusively Zuckerberg and Sandberg -- responded by aggressively

22 misleading users, investors, regulators, journalists, and the public at large about the true nature of

23

24   27
     Wells Fargo, 282 F. Supp. 3d at 1099 (agreeing that where “claims arise from a pervasive and
25 undisputed fraud going to the core of the Company’s business, it is reasonable to infer senior
   executives knew”); In re Countrywide Fin. Corp. Sec. Litig., 588 F. Supp. 2d 1132, 1191 (C.D.
26 Cal. 2008) (finding that complaint persuasively alleged that systematic data falsification at
   company “came from the top down and pervaded virtually every office” and contributed to
27 compelling inference of scienter); see also Shaev, 2017 WL 1735573, at *12; In re Toyota Motor
   Corp. Sec. Litig., 2011 WL 2675395, at *4 (C.D. Cal. July 7, 2011).
28                                                 24
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 33 of 45




 1 Facebook’s privacy practices.28 When the Cambridge Analytica data breach was first reported in

 2 2015, Defendants publicly professed shock and promised quick action to recover user data;

 3 privately, however, they attempted to blunt the public relations fallout from the scandal, including

 4 by casting doubt on the newspaper accounts. ¶¶86-89. For example, as noted above, Facebook

 5 publicly stated that misusing user data was a violation of its policies and promised to take “swift

 6 action against companies that do.”

 7               Indeed, contrary to their promises, Defendants did nothing to address the breach for six

 8 months, and only asked Cambridge Analytica to destroy the data when concerns over the use of

 9 stolen data in connection with Brexit. ¶¶94-96. It even hired one of the founders of the shell

10 company that had been used to funnel Facebook user data to Cambridge Analytica. ¶¶87-88.

11 Tellingly, it was precisely then that Facebook released Kogan from liability in exchange for his

12 promise to keep secret what he had done. ¶97. These actions further demonstrate Defendants’

13 deliberate or reckless indifference to the misleading statements made during the Class Period.

14              D.      Widespread Privacy Misconduct At Facebook Confirms Scienter
15              After the March 17, 2018 disclosure concerning the Cambridge Analytica violation, a
16 series of stunning disclosures revealed widespread privacy misconduct at Facebook. ¶¶131-48.

17 On April 17, 2018, the Telegraph reported that Facebook misled investigators by stating that it had

18 blocked app developer access to all “friend” data. ¶133. On June 3, 2018, the New York Times
19 revealed that Facebook secretly gave numerous third parties special access rights to users’ data

20 under a “whitelisting” program. ¶138. Dozens of phone makers had similar carte blanche to use

21 or misuse the data. Id. Later in 2018, experts uncovered the fact that Facebook was still harvesting

22 and using its users’ personal data that had been “obtained without a user’s knowledge” for targeted

23
     28
24      S. Ferry LP, No. 2 v. Killinger, 687 F. Supp. 2d 1248, 1260 (W.D. Wash. 2009) (inferring
     scienter where defendant CEO “discussed WaMu's technology and integrations with a high degree
25   of specificity on more than one occasion . . . represented repeatedly that he was confident about
     WaMu's risk management—and, most importantly, that he had adequate information to make those
26   predictions . . . admitted the crucial nature of the risk-management endeavor . . . represented his
     own knowledge of and confidence about WaMu's structures . . . [and] maintained that he knew
27   what he was talking about” and noting that if defendant “did not in fact have such knowledge, it
     would at least be actionably reckless to reassure the public about these matters at all”)
28                                                     25
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 34 of 45




 1 advertising. ¶¶145-46. The fact that Facebook was engaged in such pervasive misconduct

 2 regarding a core aspect of the Company’s business – privacy – supports scienter.29

 3              E.      The FTC Consent Decree Supports Scienter

 4              The “FTC Consent decree put Facebook on notice” that its representations concerning its

 5 privacy practices needed to be completely accurate” but Facebook did no such thing. ¶73. This

 6 fact supports scienter. In re Enron Corp. Sec., Deriv. & ERISA Litig., 235 F. Supp. 2d 549, 706

 7 (S.D. Tex. 2002) (consent decree covering subject of fraud one of the “specific facts giving rise to
                                     30
 8 a strong inference of scienter”).

 9              F.      Defendants’ Billions-Worth Of Insider Sales Supports Scienter

10              Allegations of suspicious stock sales may be particularly cogent evidence of scienter.

11 Nursing Home Pension Fund, Local 144 v. Oracle Corp., 380 F.3d 1226 (9th Cir. 2004). Courts

12 consider three main factors to evaluate whether stock sales are suspicious: “(1) the amount and

13 percentage of shares sold; (2) timing of the sales; and (3) consistency with prior trading history.”

14 Id. Here, these factors demonstrate that Defendants’ stock sales during the Class Period were

15 suspicious, thus contributing to a strong inference of scienter.

16              Zuckerberg’s proceeds of $5.3 billion from his Class Period stock sales is “a truly

17 astronomical figure” that, standing alone, raises an inference of scienter. Id.; see also ¶¶319-24,
       31
18 370. Moreover, these sales were highly suspicious given their timing: he pocketed the majority
19 of these proceeds – $3.45 billion – between the first corrective disclosure on March 18, 2018, and

20 the final corrective disclosure on July 25, 2018. ¶322. During this period, while Defendants led

21   29
      Countrywide, 588 F. Supp. 2d at 1191 (finding that complaint persuasively alleged that
22 systematic data falsification at company “came from the top down and pervaded virtually every
   office” and contributed to compelling inference of scienter).
23 30 Also relevant to the scienter inquiry, the Complaint alleges that Facebook’s Chief Information
   Security Officer, was forced out of Facebook in December 2017 due to disagreements with top
24 executives, including Sandberg. ¶¶126-29. His departure was not announced until March 19,
   2018. See In re Banc of Cal. Sec. Litig., 2017 WL 3972456, at *8 (C.D. Cal. 2017) (holding that
25 high-level resignations on the same day of announcement of SEC investigation, along with other
   allegations, “adds one more piece to the scienter puzzle”).
26 31
      Likewise, Sandberg pocketed $389 million in proceeds from her stock sales during the Class
27 Period. ¶325. Wehner also unloaded material amounts of stock during the Class Period, reaping
   over $21.4 million in proceeds. ¶326.
28                                                 26
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 35 of 45




 1 investors to believe that the consequences of the Cambridge Analytica privacy violation were

 2 safely in the past, Zuckerberg took advantage of Facebook’s rising stock price to sell aggressively

 3 before the stock price plunged on July 25, 2018. Finally, in the second quarter of 2018, Zuckerberg

 4 sold 7.3 times the amount of shares he sold in the same quarter the prior year. ¶324. But he did

 5 not buy one single share during this time. ¶323. This suspicious trading pattern contributes to a

 6 strong inference of scienter.

 7              G.      Defendants’ Stock Sales Are Not Sanitized By Rule 10b-5-1 Plans
 8              Faced with overwhelmingly large and suspicious stock sales, Defendants seek to escape by

 9 pointing to their “Rule 10b5-1 plans.” Mot at 24. This fails. Defendants are incorrect that the

10 mere presence of a 10b5-1 trading plan insulates their highly suspicious stock trades for purposes

11 of a motion to dismiss. In re Questcor Sec. Litig., 2013 WL 5486762, at *16 (C.D. Cal. Oct. 1,

12 2013) (“the fact of the 10b5-1 trading plan, without more, is insufficient to negate the effect of

13 otherwise suspicious sales”).32 Further, Zuckerberg’s trading pattern – or lack thereof – during the

14 Class Period belies the notion that his sales were “automatic” or “pre-established.”

15              Indeed, Zuckerberg engaged in random patterns of selling during the first part of the Class

16 Period in 2017 – selling only twice in February, six times in March, twice in April, four times in

17 May, six times in June, twice in July, four times in August, five times in September, three times in

18 October, four times in November and twice in December. ¶370. Then, in March 2018, he rapidly
19 accelerated his trading to sell shares every single trading day possible until July 25, 2018 – when

20 the bottom dropped out on the stock price. Id. At a minimum, Zuckerberg’s trading plan provides

21 him with incredibly broad discretion – rendering his sales neither “automatic” nor

22

23
     32
24      See also In re UTStarcom, Inc. Sec. Litig., 617 F. Supp. 2d 964, 976 n.16 (N.D. Cal. 2009)
     (“although evidence of the nondiscretionary nature of Defendants’ sales may ultimately provide
25   the basis of an affirmative defense at a later stage of the litigation, it suffices that, at the pleading
     stage, Plaintiffs have alleged significant and suspiciously timed securities sales.”); Novatel, 830 F.
26   Supp. 2d at 1025 (“[i]mproper use of 10b5-1 trading is evidence of scienter” and denying summary
     judgment based on this issue of material fact); In re Infosonics Corp. Deriv. Litig., 2007 WL
27   2572276, at *9 (S.D. Cal. Sept. 4, 2007) (trading plans create issues of fact that “cannot be resolved
     at the pleading stage.”).
28                                                     27
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 36 of 45




 1 “nondiscretionary.”33 Tellingly, Defendants did not submit the actual terms of the Rule 10b5-1

 2 plans that Defendants purportedly had in place.

 3 III.     THE COMPLAINT ADEQUATELY PLEADS LOSS CAUSATION
 4          The inquiry into loss causation requires “no more than the familiar test for proximate

 5 cause.” Mineworkers’ Pension Scheme v. First Solar Inc., 881 F.3d 750, 753 (9th Cir. 2018);

 6 accord Dura Pharm. v. Broudo, 544 U.S. 336, 346 (2005) (plaintiff need only “provide a defendant

 7 with some indication of the loss and the causal connection that plaintiff has in mind”). In the Ninth

 8 Circuit “loss causation is a ‘context-dependent’ inquiry, as there are an ‘infinite variety’ of ways

 9 for a tort to cause a loss,” Lloyd, 811 F.3d at 1210, including by identifying price declines that

10 accompany the materialization of concealed risks or the disclosure of information previously

11 concealed by fraud. First Solar, 881 F.3d at 754.34

12          Here, the Complaint alleges with particularity that extraordinary declines in the price of

13 Facebook stock were caused by the disclosure of risks and information previously concealed by

14 fraud, including Facebook’s failure to respond to the Cambridge Analytica data breach as it had

15 promised, inadequate privacy practices and breaches, and the resulting impact those facts were

16 having on Facebook’s user engagement, financial condition and operating results. These declines

17 were literally historic, with Facebook’s stock price plummeting by a total of 18% during the last

18 two weeks of March 2018 (¶¶336-40) and 19% on a single day in July 2018 (July 26, 2018 (¶342))
19 – each time erasing $100 billion in market capitalization. E.g., ¶¶14-23, 160-63, 184-85, 188-90,

20 211-12, 218-20, 332-51. The Complaint further alleges that the movement of the overall market

21 (¶335) demonstrates that the alleged price declines did not reflect market volatility or other macro-

22 economic factors. Because the Complaint provides defendants with an “indication of the loss and

23

24
   33
      For this reason, the Court’s statement in Rodriguez v. Gigamon, Inc. regarding “automatic sales
25 made pursuant to Rule 10b5-1” has no application here. 325 F. Supp. 3d 1041, 1056 (N.D. Cal.
   2018).
26 34
      Although defendants suggest that Plaintiffs are proceeding only under a “corrective disclosure”
27 theory (Mot. at 27), in fact the Complaint pleads both materialization of risk and corrective
   disclosure theories of damages. E.g., ¶¶332-34.
28                                                  28
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 37 of 45




 1 the causal connection plaintiff has in mind,” Plaintiffs have adequately pled loss causation 35. Dura

 2 544 U.S. at 347; First Solar, 881 F.3d at 753 (“loss causation is a ‘context-dependent’ inquiry.”).

 3          March Price Declines. The Complaint plausibly alleges loss causation based on the

 4 reaction of Facebook’s stock price to the March 2018 disclosures relating to Cambridge Analytica

 5 and other instances of privacy-related misconduct. E.g., ¶¶14-17, 163, 335-40; see also ¶¶149-83.

 6 In addition to the price reaction to the articles published on March 17, 2018 (¶336), the Complaint

 7 details subsequent disclosures and price declines in March (¶¶335-40), including revelations that:

 8 (i) privacy breaches were more common than previously known (¶¶149-62); (ii) the number of

 9 users affected had not been fully investigated (¶¶174-78); (iii) Facebook’s privacy protections

10 were not as robust as represented (¶¶337-39); Facebook’s failure to enforce its policies or notify

11 affected users had harmed the Company’s reputation and decreased user trust, threatening user

12 engagement (¶¶157, 160-62; see also ¶¶44-59); that Facebook had not notified the FTC of the

13 Cambridge Analytica breach, and the Company was exposed to numerous investigations by

14 government entities that further threatened Facebook’s business.36 ¶¶156, 160, 164-73.

15          Defendants do not deny that the Complaint alleges statistically significant declines in

16 Facebook stock price. And they do not identify any other information that purportedly caused the

17 decline in Facebook’s stock price. Instead, they attack the March disclosures in conclusory

18 fashion, asserting that the “essential allegations” in the March 17, 2018 Guardian and New York
19 Times articles had been revealed in 2015. Mot. at 27-28. Defendants are wrong.37 As the New

20
   35
      Contrary to most of defendants’ arguments (e.g., Mot. at 27), loss causation does not require a
21 revelation of the fraud or a “fact for fact” correlation between the alleged misrepresentations and
   the corrective disclosure. First Solar, 881 F.3d at 754; Lloyd, 811 F.3d at 1210; Alaska Elec.
22 Pension Fund v. Flowserve Corp., 572 F.3d 221, 230 (5th Cir. 2009). Defendants’ contentions
   that loss causation is based on “conclusory allegations” about “unspecified facts” is just wrong, as
23 described above. See Mot. at 27-28 (citing ¶¶14, 336); cf. ¶¶14-17, 150-63, 218-20, 332-40.
   36
24    Defendants misstate the law when they contend that “the announcement of an investigation is
   insufficient to plead loss causation” (Mot. at 30) and cite to cherry-picked language from the Ninth
25 Circuit’s 2014 decision in Loos v. Immersion Corp., 762 F.3d 880, 887 (9th Cir. 2014). But in the
   much more recent case, First Solar, the Ninth Circuit made clear that they “affirmed the opposite,”
26 holding that the announcement of a government investigation can establish loss causation. 881
   F.3d at 754; see also Lloyd, 811 F.3d at 1210 (same).
27 37 The “essential allegations” that give rise to this case are not – as Defendants describe it – “that
   Cambridge Analytica had harvested and misused this same user data.” Mot. at 28. Rather, this
28                                                    29
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 38 of 45




 1 York Times March 17 report stated: “[T]he full scale of the data leak involving Americans has not

 2 been previously disclosed – and Facebook, until now, has not acknowledged it.”38 ¶155.

 3          Critically, the fact that Defendants had waited more than a year after they learned of the

 4 breach to take any action, and then never notified the many millions of Cambridge Analytica

 5 victims or the FTC of the data misuse was not revealed until March of 2018. It was not until then

 6 that investors learned that Facebook had not ensured destruction of the purloined data, and

 7 Defendants do not claim otherwise. Indeed, it is for this reason that commentators stated, for

 8 example, on March 19, 2018: “No one has provided an adequate explanation for why Facebook

 9 did not disclose Kogan’s violation to the more than 50 million users who were affected when the

10 company first learned about it in 2015.” ¶157; see also ¶158(d) (CNN reported: “The problem

11 here is how Facebook, the biggest social network, chose to stay silent and not inform the affected

12 users”); ¶160(a) (Securities analyst: “Facebook was aware of the privacy breach two years ago.

13 This lack of disclosure could be viewed as a violation of privacy laws…”). This alone is fatal to

14 Defendants’ “there was no new news” loss causation argument.

15          Ultimately, Defendants’ argument is a “truth on the market” defense raising factual issues

16 that may not be resolved on the pleadings. E.g., Nguyen v. Radient Pharms. Corp., 2011 U.S. Dist.

17 LEXIS 122533, *19-21 (C.D. Cal., Oct. 20, 2011). It is well-established that stock price declines

18 in reaction to the marketplace disclosures are sufficient to plead loss causation, and the Complaint
19 pleads as much here. See, e.g., In re Akorn Sec. Litig., 240 F. Supp. 3d 802, 816 (N.D. Ill. 2017).

20          Defendants’ arguments are also inconsistent with the reaction of numerous analysts,

21 journalists, Facebook insiders, and others at the time. For example, as recognized in a March 2018

22 report issued by the world’s leading corporate governance advisor, Institutional Shareholder

23 Services (“ISS”), Facebook’s “failure to protect its users’ privacy has eroded the level of trust

24
   case arises from Facebook’s misrepresentations about how it had responded to that and similar
25 incidents that exposed user data to harm. E.g., ¶¶8-12.
   38
26    Moreover, the 2015 articles relied upon by Defendants disclosed only past misuse of user data.
   ¶¶6-7, 80-89. They did not reveal that because Facebook failed to retrieve the data or notify users
27 that their data was exposed, the data was later used for nefarious purposes including by entities
   seeking to interfere in the United States election. E.g., ¶¶14, 90-125.
28                                                   30
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 39 of 45




 1 among users, calling into question the Company’s business model and governance.” ¶15.39 These

 2 knowledgeable market participants viewed the March disclosures as new, material, and troubling.

 3 For all of the foregoing reasons, loss causation for the March declines is adequately pled.

 4              July Price Declines. Following the March 2018 disclosures, Facebook embarked on a

 5 public relations campaign to assure investors that, while they had made mistakes in the past, those

 6 mistakes were now resolved, and the privacy scandals were not threatening the Company’s

 7 business model or financial results. ¶¶177-82 & n.233. On April 25, 2018, the Company issued

 8 its 1Q18 earnings report, which appeared to validate Defendants’ assertions that the scandal had

 9 not impacted user trust or engagement. ¶¶20, 184-89. In response, the Company’s stock price

10 jumped by 9%. ¶¶21, 188-90, 211, 341. Thereafter, Defendants continued to reassure investors

11 about the purported limited impact of the scandal on the Company’s business, or on the roll out of

12 the user opt-in requirements of GDPR, which caused Facebook’s stock price to continue to rise.

13 ¶¶200-02, 211.

14              The market was therefore stunned when Facebook issued its 2Q18 earnings on July 25,

15 2018, reporting declining user numbers in Europe, lower than expected revenues, and reduced

16 guidance going forward, all as a substantial result of the fallout from the disclosures concerning

17 Facebook’s privacy practices. ¶212. This news caused an immediate 19% decline in Facebook’s

18 stock price, a stunning and severe drop that eliminated $100 billion of shareholder value in a single
19 day. ¶¶23, 218, 335, 342-44. By comparison, the overall market declined by just 0.3%. ¶335.

20              Defendants make two arguments that the Complaint fails to plead loss causation for the

21 July 25, 2018 disclosure. First, they argue that there was nothing “new” in the 2Q18 results,

22 asserting that the reduced user engagement and increased expenses had previously been disclosed.

23 This is incorrect and belied by the reaction of numerous market observers and participants. For

24 example, the New York Times reported: “The results were among the first signs that the issues had

25 pierced the company’s image and would have a lasting effect on its moneymaking machine.” ¶219.

26   39
     See also, e.g., ¶157 (scandal has damaged “public trust in Facebook’s commitment to privacy
27 and data protection.”); ¶159(b) (scandal “shows a serious flaw in Facebook’s ability to keep
   exclusive control over its information.”).
28                                               31
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 40 of 45




 1 Other journalists drew the same conclusion. E.g., ¶349 (“Facebook shares collapse as a result of

 2 Cambridge Analytica election scandal”; “Facebook Takes Historic Plunge as Scandals Finally

 3 Take a Toll”); see also ¶¶220, 349-51 (similar). Numerous analysts lowered their earnings

 4 estimates, explicitly recognizing the negative impact that Facebook’s past privacy violations were

 5 having on user engagement and advertising revenues. ¶¶346-48.40

 6              Defendants’ assertion that loss causation cannot be established because the earnings release

 7 did not use the words “Cambridge Analytica” or (purportedly) “reference . . . the privacy incidents”

 8 is similarly misguided and ignores their own admissions about the conditions that contributed to

 9 the unexpectedly poor quarterly results. Indeed, within the first few seconds of his remarks on the

10 July 25, 2018 conference call, Zuckerberg said, “I want to start by talking about all the investments

11 we’ve made over the last six months to improve safety, security and privacy across our services.”

12 Lutz Ex. 12 at 2. He then spoke at length about privacy and transparency tools relating to

13 advertising and elections, even expressly stating “I also want to talk about privacy.” Id. at 4.

14 Sandberg likewise said, “We’ve taken strong steps to address a number of issues included election

15 integrity, fake news, and protecting people’s information.” Id.

16              Defendants’ assertion also ignores multiple market observers who expressly drew a causal

17 link between Facebook’s disappointing results and Cambridge Analytica scandal. See ¶219

18 (“Facebook Inc. saw the first signs of user disenchantment in the midst of public scandals over
19 privacy and content, with second-quarter revenue and average daily visitors missing analysts’

20 projections”); ¶220 (“results among the first signs that the [Cambridge Analytica privacy] issues

21 had pierced the company’s image and would have a lasting effect on its moneymaking machine”);

22 ¶349 (“Facebook shares collapse as a result of Cambridge Analytica election scandal”); ¶350

23 (“Cambridge Analytica scandal [was] one of many reasons for [Facebook’s stock plunge” and “the

24 cost of years of privacy missteps finally caught up with Facebook”); ¶351 (“Facebook shares

25
     40
26    Defendants themselves concede that analyst reaction is relevant to this inquiry, citing “one
   analyst” who said on the Company’s earnings call that Facebook had provided “an accurate read
27 on the quarter.” Mot. at 31. But even this analyst later authored a report stating that Facebook’s
   reported MAU was below expectations.
28                                                32
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 41 of 45




 1 plummet over privacy scandal and slow growth in new users.”).

 2              Second, Defendants’ contention that loss causation cannot be established by a price decline

 3 following an earnings announcement (Mot. at 31) is contradicted by the most recent Ninth Circuit

 4 loss causation decision, which does not require that a disclosure explicitly reveal a fraud:

 5              A plaintiff may also prove loss causation by showing that the stock price fell upon
                the revelation of an earnings miss, even if the market was unaware at the time that
 6              fraud had concealed the miss.

 7 First Solar, 881 F.3d at 754. The cases Defendants rely on all arise in circumstances unlike here,

 8 where the negative earnings or guidance were not plausibly alleged to have resulted from

 9 conditions concealed by fraud.41             Here, the Complaint clearly connects the July 25, 2018

10 disclosures to the prior concealment and misrepresentations (¶344), and as noted above, quotes

11 many market participants who made the same connection. ¶¶219-20, 346-51.

12 IV.          RELIANCE IS PRESUMED
13              Plaintiffs have alleged that Facebook’s stock traded in an efficient market. ¶¶327-31.

14 There is therefore a presumption that the material misrepresentations and omissions alleged in the

15 Complaint (¶¶222-307) impacted Facebook’s stock price. Basic, 485 U.S. at 224. Defendants’

16 attempt to rebut the presumption of reliance by again asserting that the truth was on the market as

17 of December 2015. This argument is both incorrect and premature. See Baker v. SeaWorld Entm’t,

18 Inc., 2017 WL 5885542, at *11 (S.D. Cal. Nov. 29, 2017). It should be rejected.42
19

20

21   41
        Several of the cases Defendants cite were decided at a time of uncertainty in the Ninth Circuit
     over whether fraud itself had to be disclosed, or disclosure of information concealed by the fraud
22   was sufficient. See First Solar, 881 F.3d at 752 (describing two lines of authority). This
     uncertainty was eliminated last year when First Solar clarified that revelation of fraud was not
23   required. Id. at 754. Among the cases Defendants rely upon from this period is this Court’s
     opinion in Verifone, which relied on one of the more restrictive cases, Or. Pub. Emps.’ Ret. Fund
24   v. Apollo Group, 774 F.3d 598, 604 (9th Cir. 2014), to find that loss causation was not established.
     In re Verifone Sec. Litig., 2016 WL 1213666, at *9 (N.D. Cal. Mar. 29, 2016); cf. First Solar, 881
25   F.3d at 752.
     42
26      In addition to failing to rebut the Basic presumption, Defendants also fail to recognize that
     reliance also may be presumed as a result their numerous omissions. See Affiliated Ute Citizens v.
27   United States, 406 U.S. 128 (1972); Blackie v. Barrack, 524 F.2d 891, 902, 905 (9th Cir. 1975);
     In re Montage Tech. Grp. Ltd. Sec. Litig., 2016 WL 1598666, at *6-7 (N.D. Cal. Apr. 21, 2016).
28                                                    33
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
      Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 42 of 45



     V.         THE COMPLAINT PLEADS INSIDER TRADING CLAIMS
 1
                Defendants argue that Plaintiffs’ Section 20A claims must be dismissed because Plaintiffs
 2
     have failed to state an underlying claim under Section 10(b). Mot. at 34. As discussed above,
 3
     however, Plaintiffs have adequately pled primary violations of Section 10(b) and Rule 10b-5.
 4
     Moreover, since Plaintiffs have pled scienter against Zuckerberg, the Complaint adequately pleads
 5
     that he possessed material, nonpublic, adverse information. Batwin, 2008 WL 2676364, at *27
 6
     (“Because . . . plaintiff has alleged scienter with respect to its § 10(b) claim . . . defendants’
 7
     argument [that plaintiff’s §20A claim must be dismissed because he failed to allege the insider
 8
     trader defendant knew of material, non-public information when he sold stock] lacks merit.”).
 9
                The Complaint also adequately alleges that during the Class Period and contemporaneously
10
     with Zuckerberg’s insider sales, Plaintiffs purchased a total of 260,091 shares of Facebook’s
11
     common stock for more than $44.6 million. ¶371. Thousands of other Class members also
12
     purchased shares contemporaneously with Zuckerberg’s insider sales. ¶372. These allegations
13
     are sufficient to allege a Section 20A claim. See In re Openwave Sys. Sec. Litig., 528 F. Supp. 2d
14
     236, 255-56 (S.D.N.Y. 2007) (“the Complaint alleges that members of the putative class traded
15
     Openwave stock contemporaneously with the defendants named in the Section 20A cause of
16
     action, and has specified the dates of the defendants’ trades. Such averments are sufficient to state
17
     a cause of action under Section 20A.”).
18
     VI.        THE COMPLAINT PLEADS CONTROL PERSON LIABILITY
19
                Section 20(a) of the Exchange Act imposes liability on persons who “exercised actual
20
     power or control over the primary violator.” Howard v. Hui, 2001 WL 1159780, at *3 (N.D. Cal.
21
     Sept. 24, 2001). “Actual power or control” means “that the defendants were active in the day-to-
22
     day affairs of [the primary violator] or that they exercised specific control over the preparation and
23
     release of the [alleged false] statements.” Id. Neither scienter nor culpable participation is
24
     required. Howard v. Everex Sys., Inc., 228 F.3d 1057, 1065 (9th Cir. 2000).43
25
     43
26    Defendants’ contention that control person claims are subject to a heightened pleading standard
   is misplaced. In re BofI Holding, Inc. Sec. Litig., 2017 WL 2257980, at *24 (S.D. Cal. May 23,
27 2017) (declining to apply heightened standard). But even if a higher standard applies, the
   allegations of the Complaint would amply meet it.
28                                                 34
          LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                         Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 43 of 45




 1          Defendants’ contention that they were not control persons under the Act is borderline

 2 frivolous. Zuckerberg founded the Company, personally appointed more than half of its Directors,

 3 controls a majority of Facebook stock’s voting power, and testified to the United States Senate, “I

 4 started Facebook. I run it. And I’m responsible for what happens here.” ¶¶20, 28-29, 192-95.

 5 Sandberg manages and oversees the Company’s business operations, serves on its Board of

 6 Directors, and has publicly asserted that she “run[s] the Company” with Zuckerberg and was

 7 personally “responsible for the controls we didn’t have” over data privacy. ¶30. Wehner is

 8 Facebook’s CFO, signed all of its SEC filings, and is one of its principal spokespersons on

 9 quarterly conference calls with investors. ¶¶31, 50, 216-17, 248, 273, 275, 277, 291.

10 VII.     CONCLUSION
11          Plaintiffs respectfully submit that the Motion should be denied in its entirety. In the

12 alternative, in the event the Court is inclined to grant any part of Defendants’ motion, Plaintiffs

13 respectfully request leave to amend. See Toy Invs., Inc. v. Poof-Slinky, Inc., 2013 WL 6095838,

14 at *1 (W.D. Wash. Nov. 20, 2013) (“‘requests for leave to amend should be granted with extreme

15 liberality’”) (quoting Mirmehdi v. United States, 689 F.3d 975, 985 (9th Cir. 2012)).

16
     DATED: February 12, 2019                          ROBBINS GELLER RUDMAN
17                                                       & DOWD LLP
                                                       DENNIS J. HERMAN
18                                                     JASON C. DAVIS
                                                       KENNETH J. BLACK
19

20
                                                       /s/ Dennis J. Herman
21                                                     DENNIS J. HERMAN
22                                                     One Montgomery Street, Suite 1800
                                                       San Francisco, CA 94104
23                                                     Telephone: 415/288-4545
                                                       415/288-4534 (fax)
24
                                                       Counsel for Amalgamated and Co-Lead Counsel
25                                                     for the Class
26
27

28                                                      35
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 44 of 45




 1                                                    BERNSTEIN LITOWITZ BERGER &
                                                        GROSSMANN LLP
 2                                                    JONATHAN D. USLANER
                                                      12481 High Bluff Drive, Suite 300
 3                                                    San Diego, CA 92130
                                                      Telephone: 858/793-0070
 4                                                    858/793-0323 (fax)
 5                                                    BERNSTEIN LITOWITZ BERGER &
                                                        GROSSMANN LLP
 6                                                    JOHN C. BROWNE
                                                      JEREMY ROBINSON
 7                                                    KATE W. AUFSES
 8

 9                                                    /s/ John C. Browne
                                                      JOHN C. BROWNE
10
                                                      1251 Avenue of the Americas
11                                                    New York, NY 10020
                                                      Telephone: 212/554-1400
12                                                    212/554-1444 (fax)
13
                                                      Counsel for Mississippi and Co-Lead Counsel
14                                                    for the Class

15                                                    PIERCE BAINBRIDGE BECK PRICE
                                                        & HECHT LLP
16                                                    CLAIBORNE R. HANE
                                                      20 West 23rd Street, Fifth Floor
17                                                    New York, NY 10010
                                                      Telephone: 213/262-9333
18
                                                      Counsel for Helms and Additional Counsel for
19                                                    the Class

20                                                    POMERANTZ LLP
                                                      JEREMEY A. LIEBERMAN
21                                                    J. ALEXANDER HOOD II
                                                      600 Third Avenue, 20th Floor
22                                                    New York, NY 10016
                                                      Telephone: 212/661-1100
23                                                    212/661-8665 (fax)

24                                                    Counsel for Kacouris and Additional Counsel for
                                                      the Class
25

26
27

28                                                     36
     LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                    Case No. 5:18-cv-01725-EJD
     Case 5:18-cv-01725-EJD Document 99 Filed 02/12/19 Page 45 of 45




 1                                     CERTIFICATE OF SERVICE
 2          I, John C. Browne, declare as follows:

 3          I am employed in the County of New York, State of New York, I am over the age of

 4 eighteen years and am not a party to this action; my business address is 1251 Avenue of the

 5 Americas, 44th Floor, New York, NY 10020, in said County and State.

 6          I hereby certify that on February 12, 2019, the foregoing LEAD PLAINTIFFS’

 7 MEMORANDUM               OF    POINTS        AND     AUTHORITIES           IN    OPPOSITION          TO

 8 DEFENDANTS’ MOTION TO DISMISS was filed with the Clerk of the Court via CM/ECF.

 9 Notice of this filing will be sent electronically to all registered parties by operation of the Court’s

10 electronic filing systems.

11 Dated: February 12, 2019                                  /s/ John C. Browne
                                                             John C. Browne
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                      37
      LEAD PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                     Case No. 5:18-cv-01725-EJD
